CREDIT AGREEMENT
(364-Day Revolving Loan)

by and between

CoBank, ACB,
as Lead Arranger, Administrative Agent and Bid Agent
and as a Syndication Party,

SunTrust Bank; Bank of America, National Association;
Harris N. A.; and U.S. Bank National Association,
as Co-Syndication Agents and as Syndication Parties,

THE OTHER SYNDICATION PARTIES,

and

CHS INC.

dated as of February 14, 2008

1

CREDIT AGREEMENT

(364-Day Revolving Loan)

THIS AGREEMENT (“Credit Agreement”) is entered into as of February 14, 2008, by
and between COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party,
and as the Administrative Agent for the benefit of the present and future
Syndication Parties (in that capacity “Administrative Agent”), the Syndication
Parties identified on Schedule 1 hereto, and CHS INC., a cooperative corporation
formed under the laws of the State of Minnesota, whose address is 5500 Cenex
Drive, Inver Grove Heights, Minnesota 55077 (“Borrower”).

ARTICLE 1. DEFINED TERMS

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meaning shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

1.1 Additional Costs: shall have the meaning set forth in Section 15.12.

1.2 Adjusted Consolidated Funded Debt: All Consolidated Funded Debt of Borrower
and its Consolidated Subsidiaries, plus the net present value of operating
leases of Borrower and its Consolidated Subsidiaries as discounted by a rate of
8.0% per annum.

1.3 Administrative Agent: shall initially mean CoBank, ACB.

1.4 Administrative Agent Office: shall mean the address set forth at Subsection
15.4.2, as it may change from time to time by notice to all parties to this
Credit Agreement.

1.5 Adoption Agreement: shall have the meaning set forth in Section 2.9 .

1.6 Advance: an advance of funds under the 364-Day Facility.

1.7 Advance Date: a day (which shall be a Banking Day) on which an Advance is
made.

1.8 Advance Payment: shall have the meaning set forth in Section 14.1.

1.9 Affected Loans: shall have the meaning set forth in Subsection 4.2.3.

1.10 Affiliate: with respect to any Person means (a) a Subsidiary of such
Person, (b) any Person in which such Person, directly or indirectly, owns more
than five percent (5.0%) of the outstanding equity thereof, and (c) any Person
which, directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

1.11 Amortization: the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

1.12 Annual Operating Budget: means the annual operating budget for Borrower and
its Subsidiaries in substantially the form of, and containing substantially the
same or similar information as set forth in, the Annual Operating Budget
(Business Plan) for Borrower and its Subsidiaries included in the booklet
delivered to the Administrative Agent on March 29, 2006.

1.13 Anti-Terrorism Laws: shall have the meaning set forth in Subsection 8.24.1.

1.14 Applicable Lending Office: means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance, to the Administrative Agent in writing prior to the date of this
Agreement and from time to time hereafter or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.

1.15 Authorized Officer: shall have the meaning set forth in Subsection 9.1.4.

1.16 Bank Debt: all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all interest,
expenses, charges and other amounts payable by Borrower pursuant to the Loan
Documents.

1.17 Banking Day: any day (a) other than a Saturday or a Sunday, and other than
a Federal legal holiday or a legal holiday for banks in the States of Colorado,
Minnesota, or New York, and (b) if such day relates to a borrowing of, a payment
or prepayment of principal of or interest on, a continuation of or conversion
into, or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by Borrower with
respect to any such borrowing, payment, prepayment, continuation, conversion, or
LIBO Rate Period, on which dealings in U.S. Dollar deposits are carried out in
the London interbank market.

1.18 Bank Equity Interests: shall have the meaning set forth in Article 6
hereof.

1.19 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with the consent of Borrower, which consent will not be unreasonably withheld
(provided that Borrower’s consent shall not be required at any time there has
occurred and is continuing a Potential Default or an Event of Default).

     
1.20
  Base Rate Loans: shall have the meaning set forth in Subsection 4.1.1.
 
   
1.21
  Bid: shall have the meaning set forth in Section 3.3.
 
   
1.22
  Bid Advance: shall have the meaning set forth in Section 3.1.
 
   
1.23
  Bid Agent: shall mean CoBank, ACB.
 
   
1.24
  Bid Maturity Date: shall have the meaning set forth in Section 3.2.
 
   
1.25
  Bid Rate: shall have the meaning set forth in Section 3.3.
 
   
1.26
  Bid Rate Loan: shall have the meaning set forth in Section 3.1.
 
   
1.27
  Bid Request: shall have the meaning set forth in Section 3.2.
 
   
1.28
  Bid Results Notice: shall have the meaning set forth in Section 3.3.
 
   
1.29
  Bid Selection Notice: shall have the meaning set forth in Section 3.4.
 
   

1.30 Borrower’s Account: shall mean Borrower’s account # at Wells Fargo Bank,
N.A., Minneapolis, Minnesota (ABA #091000019).

1.31 Borrower Benefit Plan: means (a) any “employee benefit plan”, as such term
is defined in Section 3(3) of ERISA (including any “multiemployer plan” as
defined in Section 3(37) of ERISA); (b) any “multiple employer plan” within the
meaning of Section 413 of the Code; (c) any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA; (d) a “voluntary
employees’ beneficiary association” within the meaning of Section 501(a)(9) of
the Code; (e) a “welfare benefit fund” within the meaning of Section 419 of the
Code; or (f) any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA for the benefit of retired or former employees, which is
maintained by Borrower or in which Borrower participates or to which Borrower is
obligated to contribute.

1.32 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.

1.33 Capital Leases: means any lease of property (whether real, personal or
mixed) by a Person which has been or should be , in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.

1.34 Change in Law: shall have the meaning set forth in Subsection 4.2.2.

1.35 Closing Date: means February 14, 2008, provided that on or before such
date, (a) the Administrative Agent, the Bid Agent, the Syndication Parties, and
Borrower have executed all Loan Documents to which they are parties, and (b) the
conditions set forth in Section 9.1 of this Credit Agreement have been met.

1.36 Code: means the Internal Revenue Code of 1986.

1.37 Commitment Increase: shall have the meaning set forth in Section 2.9.

1.38 Committed Bid Advances: the principal amount of all Bid Advances which any
Syndication Party is obligated to make as a result of such Syndication Party
having received a Bid Selection Notice pursuant to Section 3.4 hereof, but which
has not been funded as a Bid Rate Loan.

1.39 Committed 364-Day Advances: the principal amount of all 364-Day Facility
Advances which any Syndication Party is obligated to make as a result of such
Syndication Party having received a 364-Day Funding Notice pursuant to
Section 2.3 hereof, but which has not been funded.

1.40 Compliance Certificate: a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1.40.

1.41 Communications: shall have the meaning set forth in Subsection 15.16.1.

1.42 Consolidated Cash Flow: for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; plus (b) amounts
that have been deducted in the determination of such earnings before income
taxes for such period for (i) Consolidated Interest Expense for such period,
(ii) Depreciation for such period, (iii) Amortization for such period, and (iv)
extraordinary and/or one-time non-cash losses for such period; minus (c) the
amounts that have been included in the determination of such earnings before
income taxes for such period for (i) extraordinary gains, (ii) extraordinary
and/or one-time income, (iii) non-cash patronage income, and (iv) non-cash
equity earnings in joint ventures.

1.43 Consolidated Current Assets: the total current assets of Borrower and its
Consolidated Subsidiaries as measured in accordance with GAAP.

1.44 Consolidated Current Liabilities: the total current liabilities of Borrower
and its Consolidated Subsidiaries as measured in accordance with GAAP.

1.45 Consolidated Funded Debt: all indebtedness for borrowed money of Borrower
and its Consolidated Subsidiaries, that is classified as long term debt in
accordance with GAAP, and shall include Debt of such maturity created or assumed
by Borrower or any Consolidated Subsidiary either directly or indirectly,
including obligations of such maturity secured by liens upon property of
Borrower or its Consolidated Subsidiaries and upon which such entity customarily
pays the interest, and all rental payments under capitalized leases of such
maturity.

1.46 Consolidated Interest Expense: for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

1.47 Consolidated Members’ and Patrons’ Equity: the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Borrower and its Consolidated Subsidiaries and the minority
interest in Subsidiaries, provided that the total amount of intangible assets of
Borrower and its Consolidated Subsidiaries (including, without limitation,
unamortized debt discount and expense, deferred charges and goodwill) included
therein shall not exceed $30,000,000 (and to the extent such intangible assets
exceed $30,000,000.00, they will not be included in the calculation of
Consolidated Members’ and Patrons’ Equity); all as determined in accordance with
GAAP consistently applied.

1.48 Consolidated Subsidiary: any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

1.49 Contributing Syndication Parties: shall have the meaning set forth in
Section 14.3.

1.50 Debt: means as to any Person: (a) indebtedness or liability of such Person
for borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) obligations of such Person as lessee under
capital leases; (c) obligations of such Person arising under bankers’ or trade
acceptance facilities; (d) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person to purchase any of the items included in this
definition, to provide funds for payment, to supply funds to invest in any other
Person, or otherwise to assure a creditor of another Person against loss
(without duplication); (e) all obligations secured by a lien on property owned
by such Person, whether or not the obligations have been assumed; and (f) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition.

1.51 Default Interest Rate: a rate of interest equal to 200 basis points in
excess of the Base Rate which would otherwise be applicable at the time.

     
1.52
  Delinquency Interest: shall have the meaning set forth in Section 14.3.
 
   
1.53
  Delinquent Amount: shall have the meaning set forth in Section 14.3.
 
   
1.54
  Delinquent Syndication Party: shall have the meaning set forth in
Section 14.3.
 
   

1.55 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

1.56 Embargoed Person: shall have the meaning set forth in Section 10.15.

1.57 Environmental Laws: means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

1.58 ERISA: shall have the meaning set forth in Section 8.10.

1.59 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

1.60 Event of Default: shall have the meaning set forth in Section 13.1.

1.61 Event of Syndication Default: shall have the meaning set forth in
Subsection 14.29.1.

1.62 Executive Order: shall have the meaning set forth in Subsection 8.24.1.

1.63 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

1.64 Fiscal Quarter: each three (3) month period beginning on the first day of
each of the following months: September, December, March and June.

1.65 Fiscal Year: a year commencing on September 1 and ending on August 31.

1.66 Funded Debt: means, with respect to any Person, at any time, all Debt of
such Person in each case maturing by its terms more than one year after the date
of creation thereof, or which is renewable or extendible at the option of such
Person for a period ending more than one (1) year after the date of creation
thereof, and shall include Debt of such maturity created or assumed by such
Person either directly or indirectly, including obligations of such maturity
secured by liens upon property of such Person and upon which such Person
customarily pays the interest, and all obligations of such Person under Capital
Leases of such maturity, and the net present value of obligations under
Operating Leases as discounted by a rate of 8.0% per annum, and all obligations
of reimbursement with respect to all letters of credit which support long-term
debt, with expiration dates in excess of one year from the date of issuance
thereof.

1.67 Funding Losses: shall have the meaning set forth in Section 5.5.

1.68 Funding Loss Notice: shall have the meaning set forth in Section 5.5.

1.69 Funding Share: shall mean the amount of any Advance which each Syndication
Party is required to fund, which shall be determined as follows: (a) for an
Advance under the 364-Day Facility (other than pursuant to a Bid Advance or an
Overnight Advance), the amount of such Advance multiplied by such Syndication
Party’s Individual 364-Day Pro Rata Share as of the date of the 364-Day Funding
Notice for, but without giving effect to, such Advance; (b) for an Advance under
a Bid won by such Syndication Party, the amount of such Bid; and (c) for an
Overnight Advance, the amount determined as provided in Section 3.9 hereof.

1.70 GAAP: generally accepted accounting principles in the United States of
America, as in effect from time to time.

1.71 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, and (d) the failure to pay or comply with the
contested item could not reasonably be expected to result in a Material Adverse
Effect.

1.72 Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

1.73 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws, and also including urea
formaldehyde, polychlorinated biphenyls, asbestos, asbestos-containing
materials, nuclear fuel or waste, and petroleum products, or any other waste,
material, substances, pollutant or contaminant which would subject an owner of
property to any damages, penalties or liabilities under any applicable
Environmental Laws.

     
1.74
  Holdout Lender : shall have the meaning set forth in Section 14.31.
 
   
1.75
  Indemnified Agency Parties: shall have the meaning set forth in Section 14.18.
 
   
1.76
  Indemnified Parties: shall have the meaning set forth in Section 12.1.
 
   

1.77 Individual 364-Day Commitment: shall mean with respect to any Syndication
Party the amount shown as its Individual 364-Day Commitment on Schedule 1 hereto
(as may be amended pursuant to Section 2.9), subject to adjustment in the event
of the sale of all or a portion of a Syndication Interest in accordance with
Section 14.27 hereof, or a reduction in the 364-Day Commitment in accordance
with Section 2.8 hereof.

1.78 Individual 364-Day Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 364-Day Commitment,
less its Individual Outstanding 364-Day Obligations.

1.79 Individual Outstanding 364-Day Obligations: shall mean with respect to any
Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 364-Day Advances made by such
Syndication Party (including, without duplication, Overnight Advances made by
such Syndication Party in its capacity as an Overnight Lender), (b) the
aggregate outstanding principal amount of all Bid Advances made by such
Syndication Party, (c) all of such Syndication Party’s Committed 364-Day
Advances, and (d) all of such Syndication Party’s Committed Bid Advances.

1.80 Individual 364-Day Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual 364-Day
Commitment less such Syndication Party’s Individual Outstanding 364-Day
Obligations; and the denominator is the 364-Day Commitment less the sum of the
Individual Outstanding 364-Day Obligations of all of the Syndication Parties,
determined (a) in the case of LIBO Rate Loans, at 12:00 noon (Central time) on
the Banking Day Borrower delivers a 364-Day Borrowing Notice pursuant to which
Borrower requests such LIBO Rate Loan, and (b) in all other cases, 12:00 noon
(Central time) on the Banking Day Borrower delivers a 364-Day Borrowing Notice
or a Bid Request.

1.81 Intellectual Property: shall have the meaning set forth in Section 8.18.

1.82 Investment: means, with respect to any Person, (a) any loan or advance by
such Person to any other Person, (b) the purchase or other acquisition by such
Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any assets, goods or services not in the ordinary course of business, or
(h) an agreement to maintain or cause such Person to maintain a minimum working
capital or net worth or otherwise to assure the creditors of any Person against
loss.

1.83 LIBO Rate: the rate for deposits in U.S. dollars with maturities comparable
to the selected LIBO Rate Period as quoted by the British Bankers’ Association
for the purpose of displaying London Interbank Offered Rates for U.S. Dollar
deposits, determined effective as of 11:00 A.M. (London Time) on the day which
is two (2) Banking Days prior to the first day of each LIBO Rate Period, reserve
adjusted for Regulation D on a demonstrated basis, with such rate modified by
adding the 364-Day Margin.

     
1.84
  LIBO Rate Loan: shall have the meaning set forth in Subsection 4.1.2.
 
   
1.85
  LIBO Rate Period: shall have the meaning set forth in Subsection 4.1.2.
 
   
1.86
  LIBO Request: shall have the meaning set forth in Subsection 4.1.2.
 
   
1.87
  Licensing Laws: shall have the meaning set forth in Section 8.4.
 
   

1.88 Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset).

1.89 Loans: shall mean, collectively, all Bid Advances, all Base Rate Loans, all
LIBO Rate Loans, and all Overnight Loans outstanding at any time.

1.90 Loan Documents: this Credit Agreement and the Notes.

1.91 Material Adverse Effect: means a material adverse effect on (a) the
financial condition, results of operation, business or property of Borrower; or
(b) on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents; or (c) on the ability of the
Administrative Agent or the Syndication Parties to enforce their rights and
remedies against Borrower under the Loan Documents.

1.92 Material Agreements: all agreements of Borrower, the termination or breach
of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.

1.93 Multiemployer Plan: means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.

1.94 NCRA: shall have the meaning set forth in Section 11.5.

1.95 Non-US Lender: shall have the meaning set forth in Section 14.30.

1.96 Note or Notes: the 364-Day Facility Notes, and all amendments, renewals,
substitutions and extensions thereof.

1.97 OFAC: shall have the meaning set forth in Section 10.15.

1.98 Operating Lease: means any lease of property (whether real, personal or
mixed) by a Person under which such Person is lessee, other than a Capital
Lease.

1.99 Organization Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement.

     
1.100
  Other List: shall have the meaning set forth in Section 10.15.
 
   
1.101
  Overnight Advance: shall have the meaning set forth in Section 3.9.
 
   
1.102
  Overnight Advance Request: shall have the meaning set forth in Section 3.9.
 
   
1.103
  Overnight Funding Commitment: shall mean $20,000,000.00.
 
   
1.104
  Overnight Lender: shall mean CoBank.
 
   
1.105
  Overnight Maturity Date: shall have the meaning set forth in Section 3.9.
 
   
1.106
  Overnight Rate: shall have the meaning set forth in Section 3.9.
 
   
1.107
  Payment Account: shall have the meaning set forth in Section 14.10.
 
   
1.108
  Payment Distribution: shall have the meaning set forth in Section 14.10.
 
   
1.109
  PBGC: shall have the meaning set forth in Section 8.10.
 
   
1.110
  Permitted Encumbrance: shall have the meaning set forth in Section 11.3.
 
   

1.111 Person: any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, cooperative association, institution, government or governmental agency
(whether national, federal, state, provincial, country, city, municipal or
otherwise, including without limitation, and instrumentality, division, agency,
body or department thereof), or other entity.

1.112 Plan: means any plan, agreement, arrangement or commitment which is an
employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute.

1.113 Platform: shall have the meaning set forth in Subsection 15.16.2.

1.114 Potential Default: any event, other than an event described in
Section 13.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

1.115 Prohibited Transaction: means any transaction prohibited under Section 406
of ERISA or Section 4975 of the Code.

1.116 Regulatory Change: shall have the meaning set forth in Section 15.12.

1.117 Replacement Lender: shall have the meaning set forth in Section 14.31.

1.118 Reportable Event: means any of the events set forth in Section 4043(b) of
ERISA or in the regulations thereunder.

1.119 Requested 364-Day Advance: shall mean the amount of Advance requested by
Borrower in any 364-Day Borrowing Notice.

1.120 Required Lenders: shall mean Syndication Parties (including Voting
Participants) whose aggregate Individual 364-Day Commitments constitute
fifty-one percent (51.0%) or more of the 364-Day Commitment; provided however,
if fewer than three Syndication Parties (including Voting Participants) hold
fifty-one percent (51.0%) or more of the 364-Day Commitment, then the number of
Syndication Parties (including Voting Participants) which shall constitute the
Required Lenders shall be not less than (i) all of the Syndication Parties
(including Voting Participants) if there are only one or two Syndication Parties
(including Voting Participants), or (ii) three of the Syndication Parties
(including Voting Participants) if there are three or more Syndication Parties
(including Voting Participants) and two of them together hold fifty-one percent
(51.0%) or more of the 364-Day Commitment. Pursuant to Section 14.27 hereof,
Voting Participants shall, under the circumstances set forth therein, be
entitled to voting rights and to be included in determining whether certain
action is being taken by the Required Lenders.

1.121 Required License: shall have the meaning set forth in Section 8.09.

1.122 Restricted Subsidiary: shall mean those Subsidiaries identified on Exhibit
1.123 hereto, as it may be amended from time to time with the prior written
consent of Borrower, the Administrative Agent and the Required Lenders.

1.123 Revolving Loan Credit Agreement: shall mean that certain Credit Agreement
(Revolving Loan) dated as of May 18, 2006 by and between Borrower and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.

1.124 SDN List: shall have the meaning set forth in Section 10.15.

1.125 Subsidiary: means with respect to any Person: (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, with respect to which such Person, (i)
directly or indirectly owns more than fifty percent (50%) of the equity interest
thereof, or (ii) directly or indirectly owns an equity interest in an amount
sufficient to control the management thereof. All of Borrower’s Subsidiaries
owned as of the Closing Date are set forth on Exhibit 1.126 hereto.

1.126 Successor Agent: such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 14.21 of
this Credit Agreement.

1.127 Syndication Acquisition Agreement: shall have the meaning set forth in
Section 14.26.

1.128 Syndication Interest: shall have the meaning set forth in Section 14.1.

1.129 Syndication Parties: shall mean those entities listed on Schedule 1 hereto
as having an Individual 364-Day Commitment and such Persons as shall from time
to time execute (a) a Syndication Acquisition Agreement substantially in the
form of Exhibit 14.26 hereto signifying their election to purchase all or a
portion of the Syndication Interest of any Syndication Party, in accordance with
Section 14.26 hereof, and to become a Syndication Party hereunder; or (b) an
Adoption Agreement substantially in the form of Exhibit 2.9 hereto in connection
with any Commitment Increase as provided in Section 2.9 hereof.

1.130 Syndication Party Advance Date: shall have the meaning set forth in
Section 14.2.

1.131 Term Loan Credit Agreement: shall mean that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.

1.132 364-Day Advance: shall have the meaning set forth in Subsection 2.1.

1.133 364-Day Availability Period: shall mean the period from the Closing Date
until the 364-Day Maturity Date.

1.134 364-Day Borrowing Notice: shall have the meaning set forth in Section 2.3.

1.135 364-Day Commitment: shall be $500,000,000.00, (as may be amended pursuant
to Section 2.9), subject to reduction as provided in Section 2.8 hereof.

1.136 364-Day Facility: shall mean the loan facility made available to Borrower
under Article 2 of this Agreement.

1.137 364-Day Facility Fee Factor: the 364-Day Facility Fee Factor determined as
set forth in Schedule 2 hereto and Section 4.6 hereof.

     
1.138
  364-Day Facility Fee: shall have the meaning set forth in Subsection 4.5.1.
 
   
1.139
  364-Day Facility Note(s): shall have the meaning set forth in Section 2.4.
 
   
1.140
  364-Day Funding Notice: shall have the meaning set forth in Section 2.3.
 
   

1.141 364-Day Margin: the 364-Day Margin determined as set forth in Schedule 2
hereto and Section 4.6 hereto.

     
1.142
  364-Day Maturity Date: February 12, 2009.
 
   
1.143
  Transfer: shall have the meaning set forth in Section 14.26.
 
   
1.144
  USA Patriot Act: shall have the meaning set forth in Section 8.24.1.
 
   
1.145
  Voting Participant : shall have the meaning set forth in Section 14.27.
 
   
1.146
  Wire Instructions: shall have the meaning set forth in Section 14.28.
 
   
ARTICLE 2.
  364-DAY FACILITY

2.1 364-Day Facility Loan. On the terms and conditions set forth in this Credit
Agreement, and so long as no Event of Default or Potential Default has occurred
(or if a Potential Default or an Event of Default has occurred, it has been
waived in writing by the Administrative Agent pursuant to the provisions of
Section 14.9 hereof), each of the Syndication Parties severally agrees to
advance funds under the 364-Day Facility (each a “364-Day Advance”) upon receipt
of a 364-Day Funding Notice from time to time during the 364-Day Facility
Availability Period, subject to the following limits:

2.1.1 Individual Syndication Party 364-Day Commitment. No Syndication Party
shall be required or permitted to make a 364-Day Advance which would exceed its
Individual 364-Day Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 364-Day Borrowing Notice requesting such
364-Day Advance.

2.1.2 Individual Syndication Party 364-Day Pro Rata Share. No Syndication Party
shall be required or permitted to fund a 364-Day Advance under the 364-Day
Facility in excess of an amount equal to its Individual 364-Day Pro Rata Share
multiplied by the amount of the requested 364-Day Advance. Each Syndication
Party agrees to fund its Individual 364-Day Pro Rata Share of each 364-Day
Advance, except as provided in Article 3 hereof regarding Bid Advances.

2.2 364-Day Commitment. Borrower shall not be entitled to request a 364-Day
Advance in an amount which, when added to the aggregate Individual Outstanding
364-Day Obligations of all Syndication Parties, would exceed the 364-Day
Commitment.

2.3 364-Day Borrowing Notice; Funding Notice. Borrower shall give the
Administrative Agent prior written notice by facsimile (effective upon receipt)
of each request for a 364-Day Advance (a) in the case of a Base Rate Loan, on or
before 11:00 A.M. (Central time) on the day of making such Base Rate Loan, and
(b) in the case of a LIBO Rate Loan, on or before 11:00 A.M. (Central time) at
least three (3) Banking Days prior to the date of making such LIBO Rate Loan.
Each notice must be in substantially the form of Exhibit 2.3 hereto (“364-Day
Borrowing Notice”) and must specify (w) the amount of such 364-Day Advance,
(x) the proposed date of making such 364-Day Advance, (y) whether Borrower
requests that the 364-Day Advance will bear interest at (i) the Base Rate (the
amount that is to bear interest at the Base Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00) or (ii) the LIBO
Rate (the amount that is to bear interest at the LIBO Rate must be a minimum of
$10,000,000.00 and in incremental multiples of $1,000,000.00), and (z) in the
case of a LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 12:00 noon (Central time) of the same
Banking Day, notify each Syndication Party (“364-Day Funding Notice”) of its
receipt of each such 364-Day Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Central time) on the
date of a 364-Day Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such 364-Day Advance.
After the Administrative Agent’s receipt of such funds, but not later than 3:00
P.M. (Central time), and upon fulfillment of the applicable conditions set forth
in Article 9 hereof, the Administrative Agent will make such 364-Day Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower’s Account. A 364-Day Advance may be requested
by the Overnight Lender as provided in Section 3.9 hereof, by a written notice
to the Administrative Agent generally complying with the requirements set forth
above for a 364-Day Borrowing Notice, provided that such 364-Day Advance shall
bear interest at the Base Rate. Thereafter, the Administrative Agent shall send
out a 364-Day Funding Notice, each Syndication Party shall make available to the
Administrative Agent such Syndication Party’s Funding Share thereof as provided
above, and the Administrative Agent shall transmit such funds by wire transfer
to the Overnight Lender.

2.4 Promise to Pay; 364-Day Facility Promissory Notes. Borrower promises to pay
to the order of each Syndication Party at the office of the Administrative Agent
at 5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other
place as the Administrative Agent shall direct in writing, an amount equal to
(a) the outstanding amount of (i) 364-Day Advances(including Overnight Advances
if any) and (ii) Bid Advances, in each case made by such Syndication Party, plus
(b) any Bank Debt owing hereunder to such Syndication Party, plus (c) interest
as set forth herein, payable to such Syndication Party for the account of its
Applicable Lending Office. All such amounts are to be payable in the manner and
at the time set forth in this Credit Agreement. At the request of any
Syndication Party, made to the Administrative Agent, which shall then provide
notice to Borrower, Borrower, to further evidence its obligations to such
Syndication Party as set forth above in this Section, agrees to execute its
promissory note in substantially the form of Exhibit 2.4 hereto duly completed,
in the stated maximum principal amount equal to such Syndication Party’s
Individual 364-Day Commitment, dated the date of this Credit Agreement, payable
to such Syndication Party for the account of its Applicable Lending Office, and
maturing as to principal on the 364-Day Maturity Date (each a “364-Day Facility
Note” and collectively, the “364-Day Facility Notes”).

2.5 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of each 364-Day Advance, the rate and interest period
applicable thereto, all payments of principal and interest, and the principal
balance from time to time outstanding. Each Syndication Party’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error. Notwithstanding the foregoing, Borrower will
never be required to pay to any Syndication Party as principal more than the
principal amount of the 364-Day Advances and Bid Advances funded by such
Syndication Party.

2.6 Use of Proceeds. The proceeds of the 364-Day Advances will be used by
Borrower (a) to fund working capital requirements, (b) for general corporate
purposes, and (c) to pay off Overnight Advances (at the request of either
Borrower or the Overnight Lender), and Borrower agrees not to request or use
such proceeds for any other purpose. Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock.

2.7 Syndication Party Funding Failure. The failure of any Syndication Party to
fund its Funding Share of any requested 364-Day Advance or to fund any Bid
Advance to be made by it on the date specified for such Advance shall not
relieve any other Syndication Party of its obligation (if any) to fund its
Funding Share of any Advance on such date, but, except as provided in Sections
3.8 and 3.10 hereof, no Syndication Party shall be responsible for the failure
of any other Syndication Party to make any Advance to be made by such other
Syndication Party.

2.8 Reduction of 364-Day Commitment. Borrower may, by written facsimile notice
to the Administrative Agent on or before 10:00 A.M. (Central time) on any
Banking Day, irrevocably reduce the 364-Day Commitment; provided that (a) such
reduction must be in multiples of one-million dollars ($1,000,000.00), and
(b) Borrower must simultaneously make any principal payment necessary (along
with any applicable Funding Losses on account of such principal payment) so that
(i) the aggregate amount of the Individual Outstanding 364-Day Obligations of
all Syndication Parties does not exceed the reduced 364-Day Commitment on the
date of such reduction, and (ii) the Individual Outstanding 364-Day Obligations
owing to any Syndication Party do not exceed the Individual 364-Day Commitment
of that Syndication Party (after reduction thereof in accordance with the
following sentence). In the event the 364-Day Commitment is reduced as provided
in the preceding sentence, then the Individual 364-Day Commitment of each
Syndication Party shall be reduced in the same proportion as the Individual
364-Day Commitment of such Syndication Party bears to the 364-Day Commitment
before such reduction.

2.9 Increase of 364-Day Commitment. Borrower shall have the right to increase
the 364-Day Commitment (“Commitment Increase”) from time to time by an amount of
up to $100,000,000 in the aggregate; provided that each of the following
conditions has been satisfied: (a) no Event Default or Potential Default has
occurred (or if a Potential Default or an Event of Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Section 14.9 hereof); (b) Borrower has submitted to the Administrative Agent a
written request for such Commitment Increase, specifying (i) the aggregate
dollar amount thereof, which shall be a minimum of $20,000,000 and in increments
of $1,000,000.00, (ii) the name of one or more financial institutions or Farm
Credit System Institutions (which, in any case, may be an existing Syndication
Party hereunder) that has committed to provide funding of the Commitment
Increase pursuant to the terms of, and as a Syndication Party under, this
Agreement (each a “Funding Source”), and (iii) the amount of the Commitment
Increase which each such Funding Source has committed to provide, which must be
a minimum $5,000,000 and in increments of $1,000,000.00; (c) each Funding Source
has, unless it is at such time a Syndication Party hereunder, executed an
agreement in the form of Exhibit 2.9 hereto (“Adoption Agreement”); (d) the
Administrative Agent has approved each Funding Source as a Syndication Party
hereunder (unless such Funding Source is already a Syndication Party), which
approval shall not be unreasonably withheld, (e) each Funding Source has
remitted to the Administrative Agent, by wire transfer in accordance with the
Wire Instructions, the amount directed by the Administrative Agent so that such
Funding Source will have funded its share (based on such Funding Source’s
Individual 364-Day Pro Rata Share as recalculated as provided in clause
(w) below in this Section) of all outstanding Advances other than Bid Advances
and Overnight Advances, to the extent not previously funded by such Funding
Source; and (f) Borrower has if requested by such Funding Source(s), executed
such additional 364-Day Facility Notes payable to such Funding Source(s) and in
such amounts, as the Administrative Agent shall require to reflect the
Commitment Increase. Upon the satisfaction of each of the foregoing conditions,
(v) the 364-Day Commitment shall be automatically increased by the amount of the
Commitment Increase; (w) the Individual 364-Day Pro Rata Share of each of the
Syndication Parties, including the Funding Source(s), shall be recalculated by
the Administrative Agent to reflect the amount of the Commitment Increase which
each such Funding Source has committed to provide, and the amount of the
Commitment Increase; (x) the Funding Source(s) shall be allocated a share of all
existing 364-Day Advances, other than Bid Advances and Overnight Advances, and
any such amounts remitted pursuant to clause (e) above shall be allocated among,
and paid over to, those Persons who were Syndication Parties prior to the
Commitment Increase, based on their Individual 364-Day Pro Rata Shares as they
existed prior to the Commitment Increase, to reflect a reduction in their share
of outstanding 364-Day Advances (other than Bid Advances and Overnight
Advances); (y) to the extent that any Syndication Party is entitled to recover
Funding Losses on account of having been allocated any portion of the amounts
remitted pursuant to clause (e) above, Borrower shall pay to the Administrative
Agent the amount of such Funding Losses which the Administrative Agent shall
then forward to such Syndication Party; and (z) the Administrative Agent shall
revise Schedule 1 to reflect the Commitment Increase.

ARTICLE 3. BID RATE FACILITY; OVERNIGHT FACILITY

3.1 364-Day Facility Bid Rate Loans. Subject to the terms and conditions of this
Agreement, including the procedures set forth in Article 3 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section a “Bid Advance” and the total of
such Advances made by the Syndication Parties the “Bid Rate Loans”) to Borrower
from time to time during the 364-Day Facility Availability Period, provided
that:

3.1.1 Individual 364-Day Commitment. No Syndication Party shall be permitted to
make a Bid Advance under the 364-Day Facility which, when added to its aggregate
Individual Outstanding 364-Day Obligations, would exceed such Syndication
Party’s Individual 364-Day Commitment.

3.1.2 364-Day Commitment. Borrower may not make a Bid Request in an amount
which, when added to the aggregate Individual Outstanding 364-Day Obligations of
all Syndication Parties, would exceed the 364-Day Commitment.

3.1.3 Amounts. Each Bid Request shall be in an amount at least equal to five
million dollars ($5,000,000) and in integral multiples of one million dollars
($1,000,000), and each Bid shall be in an amount at least equal to one million
dollars ($1,000,000) or the amount remaining under the Individual 364-Day
Commitment of the Syndication Party submitting such Bid, if less. Each Bid
Advance made by a Syndication Party will be in the amount of its Bids, or
portions thereof, under the 364-Day Facility that are accepted by Borrower in
accordance with Section 3.4 hereof.

3.2 Bid Request. No more frequently than once each Banking Day, Borrower may
request offers from all Syndication Parties, acting severally and not jointly,
to make Bid Advances by giving the Bid Agent notice by facsimile (effective upon
receipt), substantially in the form of Exhibit 3.2 hereto (“Bid Request”) on or
before 9:00 A.M. (Central time) on the Banking Day the proposed Bid Rate Loan is
to be made. By 9:30 A.M. (Central time) of the same Banking Day, the Bid Agent
shall, by facsimile transmission, send to all of the Syndication Parties
eligible to receive a Bid Request a copy of such Bid Request. Each Bid Request
must specify (a) the total amount of such requested Bid Advances, (b) the
individual amount of each requested Bid Advance with a different proposed Bid
Maturity Date, (c) the proposed Banking Day of making such Bid Advance (which
shall be the same Banking Day on which the Bid Request is submitted), and
(d) the proposed maturity dates for such Bid Advances (each a “Bid Maturity
Date”) which must be Banking Days and which must not extend more than thirty
(30) days beyond the 364-Day Maturity Date. Borrower may request offers to make
more than one Bid Rate Loan (up to a maximum of five (5) Bid Rate Loans in a
single Bid Request), each with a different Bid Maturity Date, in a single Bid
Request.

3.3 Bid Procedure. Each Syndication Party may, in its sole discretion, submit to
the Bid Agent a written quote, substantially in the form of Exhibit 3.3 hereto
(“Bid”), containing an offer or offers to make one or more Bid Advances in a
specified amount or amounts in response to such Bid Request (and may elect to
bid with respect to any or all Bid Advances with different Bid Maturity Dates
specified in the Bid Request); provided, however, each Syndication Party is
limited to one Bid submission per Bid Request (which may cover more than one Bid
Maturity Date) and a Syndication Party may not submit a Bid in an amount in
excess of such Syndication Party’s Individual 364-Day Lending Capacity. A Bid
may set forth offers for up to five (5) separate Bid Rates for each of the
applicable Bid Advances, provided that each Bid shall specify the aggregate
principal amount of Bid Advances for all Bid Maturity Dates that the Syndication
Party submitting such Bid is willing to make at the interest rate or rates
specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid by a
Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by facsimile not later
than 10:15 A.M. (Central time) on the same Banking Day. The Bid Agent, in its
capacity as a Syndication Party, may submit Bids; provided such Bids must be
finalized not later than 10:00 A.M. (Central time) on the same Banking Day. Each
Bid shall be irrevocable. The Bid Agent shall disregard a Bid if it (a) is not
substantially in conformity with Exhibit 3.3 hereto, (b) contains qualifying or
conditional language, (c) proposes terms other than or in addition to those set
forth in the applicable Bid Request, or (d) arrives after the applicable time
set forth in this Section. By 10:30 A.M. (Central time) on the same Banking Day,
the Bid Agent shall send copies of all Bids to Borrower by facsimile (“Bid
Results Notice”).

3.4 Bid Acceptance Procedure. Not later than 11:00 A.M. (Central time) on the
same Banking Day, Borrower shall provide to the Bid Agent by facsimile notice,
in the form of Exhibit 3.4 hereto, of its acceptance or rejection of each of the
Bids submitted to Borrower by the Bid Results Notice (“Bid Selection Notice”).
In the case of each acceptance the Bid Selection Notice shall specify the
aggregate principal amount of Bid Advances for each of the Bids that are
accepted. Regardless of the amounts or interest rates bid by any Syndication
Party, Borrower may accept or decline any Bid in whole or in part, provided that
(a) the aggregate principal amount of Bid Advances accepted may not exceed the
applicable amount set forth in the related Bid Request, and (b) Borrower may not
accept any offer that fails to comply with this Article 3. Bids not accepted by
11:00 A.M. will be irrevocably deemed to have been rejected by Borrower. No
later than 12:00 noon (Central time) on the same Banking Day, the Bid Agent
shall send, by facsimile, a copy of such Bid Selection Notice to the
Administrative Agent and each Syndication Party which submitted a Bid.

3.5 Bid Rate Loan Funding. Not later than 2:00 P.M. (Central time) on the same
Banking Day, each Syndication Party that is to make one or more Bid Advances in
accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but not later than 3:00 P.M.
(Central time), and upon fulfillment of the applicable conditions set forth in
Article 9 hereof, the Administrative Agent will make the proceeds of such Bid
Advances available to Borrower, in immediately available funds, and will
transmit such funds by wire transfer to Borrower’s Account.

3.6 Syndication Party Funding Failure. In the event any Syndication Party fails
to make any requested Bid Advance to be made by it on the date specified for
such Advance, the Administrative Agent (in that capacity) will advance such
funds to Borrower on behalf of such Syndication Party in its role and capacity
as the Administrative Agent, and therefore notwithstanding limitations, if any,
contained herein relating to the Administrative Agent in its role as a
Syndication Party, including its Individual 364-Day Commitment or Individual
364-Day Lending Capacity. In the event of the funding of any such Advance by the
Administrative Agent, the Syndication Party failing to fund such Advance will be
treated as a Delinquent Syndication Party under Section 14.3 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.

3.7 364-Day Facility Bid Rate Loans. Notwithstanding any other provision in this
Credit Agreement that may be construed to the contrary, in the event that a
Syndication Party, at its sole discretion, makes a Bid Advance to Borrower with
a Bid Maturity Date later than the 364-Day Maturity Date; and (a) (i) the
364-Day Maturity Date is subsequently extended by amendment to this Credit
Agreement; and (ii) such Syndication Party does not renew its Individual 364-Day
Commitment at a level at least equal to the outstanding amount of such 364-Day
Advance, then, in such case, such outstanding amount will be due and payable by
Borrower, and accepted by such Syndication Party, on the 364-Day Maturity Date
(as in effect prior to such extension thereof) without any liability for Funding
Losses on such amount; or (b) the 364-Day Maturity Date is not subsequently
extended by amendment to this Credit Agreement, then, in each such case, such
outstanding amount will be repaid by Borrower in accordance with the terms of
this Credit Agreement (including provision for Funding Losses) and this Credit
Agreement will be deemed to continue in force for the limited purpose of
facilitating such payments.

3.8 Failure to Implement Bid Process. In the event the Bid Agent fails to hold
an auction pursuant to a proper Bid Request, the Administrative Agent (in that
capacity) will make an Advance to Borrower on behalf of all Syndication Parties,
in the amount of each Bid Advance requested in such Bid Request to bear interest
at the then current Base Rate to be repaid out of proceeds of Bid Advances on
the next Banking Day, and will cause the Bid Agent to hold the auction for such
Bid Advances the following Banking Day.

3.9 Overnight Advances. In addition to Borrower’s right to request a 364-Day
Advance under Article 2 hereof or a Bid Advance under Section 3.1 hereof,
Borrower may, subject to the terms and conditions of this Section, at any time
before 2:30 P.M. (Central time) on a Banking Day, request the Overnight Lender
to make an Advance to Borrower under the 364-Day Facility on the same Banking
Day (“Overnight Advance”) in accordance with the provisions of this Section.
Each Banking Day by 10:30 A.M. (Central time) the Overnight Lender shall notify
Borrower of the interest rate (“Overnight Rate”) that it will charge on all
Overnight Advances made that Banking Day. Borrower’s request for an Overnight
Advance (“Overnight Advance Request”) may be made orally or in writing by
facsimile (if orally, shall be confirmed in writing on the same Banking Day),
must be directed to the Overnight Lender, and must specify (a) the amount of
such Advance, and (b) the date when such Overnight Advance will be due and
payable (“Overnight Maturity Date”), which may not be later than the fifth (5th)
Banking Day thereafter. If Borrower submits an Overnight Advance Request, the
Overnight Lender shall promptly, but not later than 3:30 P.M. on the same
Banking Day, fund such Overnight Advance and advise the Administrative Agent in
writing of the amount, Overnight Rate and Overnight Maturity Date of such
Overnight Advance. Each Overnight Advance shall bear interest at the applicable
Overnight Rate and shall be payable in full, including interest, on the
Overnight Maturity Date applicable to such Overnight Advance. Such payment may,
at Borrower’s discretion, and subject to the conditions of this Credit
Agreement, be made by an Advance under the 364-Day Facility. Overnight Advances
shall be made only by the Overnight Lender. Borrower’s entitlement to receive,
and the Overnight Lender’s obligation to fund, any Overnight Advance shall be
subject to the conditions and limitations set forth in Section 2.1 hereof and
applicable to 364-Day Advances generally, and, in addition, the aggregate
outstanding principal amount of all such Overnight Advances shall not at any
time exceed the Overnight Funding Commitment. At the sole discretion of the
Overnight Lender, any Overnight Advance may be paid off at any time by a 364-Day
Advance requested by the Overnight Lender.

3.10 Overnight Lender Funding Failure. In the event the Overnight Lender fails
to make any requested Overnight Advance to be made by it on the date specified
for such Advance, the Administrative Agent (in that capacity) may, in its sole
and absolute discretion and in its role and capacity of the Administrative
Agent, advance such funds to Borrower on behalf of such Overnight Lender,
notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 364-Day Commitment or Individual 364-Day Lending Capacity. In the
event of any such advance by the Administrative Agent, the Overnight Lender will
be treated as a Delinquent Syndication Party under Section 14.3 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.

ARTICLE 4. INTEREST AND FEES

4.1 Interest. Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:

4.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 4.1.2 hereof, the outstanding principal balance owing
hereunder for 364-Day Advances shall bear interest at the Base Rate (each a
“Base Rate Loan”). Base Rate Loans must be in minimum amounts of $10,000,000.00
and in incremental multiples of $1,000,000.00.

4.1.2 LIBO Rate Option. From time to time, and so long as no Event of Default
has occurred and is continuing, at the request of Borrower included in a 364-Day
Borrowing Notice, all or any part of the outstanding principal balance owing
hereunder for 364-Day Advances may bear interest at the LIBO Rate (each a “LIBO
Rate Loan”); provided that Borrower may have no more than ten (10) LIBO Rate
Loans outstanding at any time. To effect this option, the 364-Day Borrowing
Notice must specify (a) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00 and (b) the period selected by Borrower during which
the LIBO Rate is to be applied (“LIBO Rate Period”), which may be any period of
one, two, three, or six months, but must expire no later than the 364-Day
Maturity Date. In addition, Borrower may convert any Base Rate Loan to a LIBO
Rate Loan, or continue a LIBO Rate Loan, by making a written request therefore
(“LIBO Request”) to the Administrative Agent by facsimile at least three
(3) Banking Days prior to the first date of the LIBO Rate Period therefore,
specifying (y) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (z) the LIBO Rate Period selected by Borrower during which the
LIBO Rate is to be applied. The Administrative Agent shall incur no liability in
acting upon a request which it believed in good faith had been made by a
properly authorized employee of Borrower. Following the expiration of the LIBO
Rate Period for any LIBO Rate Loan, interest shall automatically accrue at the
Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

4.2 Additional Provisions for LIBO Rate Loans.

4.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

(a) The Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in accordance with the definition
of LIBO Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided in this Credit Agreement; or

(b) any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to the
Syndication Parties of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 4.1.1 hereof.

4.2.2 LIBO Rate Loan Unlawful. If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof subsequent to the Closing Date (each,
a “Change in Law”) shall make it unlawful for any of the Syndication Parties to
(a) advance its Funding Share of any LIBO Rate Loan or (b) maintain its share of
all or any portion of the LIBO Rate Loans, each such Syndication Party shall
promptly, by telephone (in which case it must be promptly followed by a writing)
or facsimile, notify the Administrative Agent thereof, and of the reasons
therefor and the Administrative Agent shall promptly notify Borrower thereof and
shall provide a copy of such written notice to Borrower. In the former event,
any obligation of any such Syndication Party to make available its Funding Share
of any future LIBO Rate Loan shall immediately be canceled (and, in lieu thereof
shall be made as a Base Rate Loan), and in the latter event, any such unlawful
LIBO Rate Loans or portions thereof then outstanding shall be converted, at the
option of such Syndication Party, to a Base Rate Loan; provided, however, that
if any such Change in Law shall permit the LIBO Rate to remain in effect until
the expiration of the LIBO Rate Period applicable to any such unlawful LIBO Rate
Loan, then such LIBO Rate Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Syndication Party for any fees, charges, or other costs incurred or payable by
such Syndication Party as a result thereof and which are attributable to any
LIBO Rate Loan made available to Borrower hereunder, and any reasonable
allocation made by any such Syndication Party among its operations shall be
conclusive and binding upon Borrower absent manifest error.

4.2.3 Treatment of Affected Loans. If the obligations of any Syndication Party
to make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO
Rate Loans, are suspended pursuant to Subsection 4.2.1 or 4.2.2 hereof (all LIBO
Rate Loans so affected being herein called “Affected Loans”), such Syndication
Party’s Affected Loans shall, on the last day(s) of the then current LIBO Rate
Period(s) for the Affected Loans (or, in the case of a conversion required by
Subsection 4.2.1 or 4.2.2, on such earlier date as such Syndication Party may
specify to Borrower), be automatically converted into Base Rate Loans for the
account of such Syndication Party. To the extent that such Syndication Party’s
Affected Loans have been so converted, all payments and prepayments of principal
which would otherwise be applied to such Syndication Party’s Affected Loans
shall be applied instead to its Base Rate Loans. All Advances which would
otherwise be made or continued by such Syndication Party as LIBO Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Syndication Party which would otherwise be converted into LIBO Rate
Loans shall remain as Base Rate Loans.

4.3 Default Interest Rate. All past due payments on 364-Day Advances, Bid
Advances, Overnight Advances, or of any other Bank Debt (whether as a result of
nonpayment by Borrower when due, at maturity, or upon acceleration) shall bear
interest at the Default Interest Rate from and after the due date for the
payment, or on the date of maturity or acceleration, as the case may be.

4.4 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

4.5 Fees. Borrower shall pay or cause to be paid the following fees:

4.5.1 364-Day Facility Fee. A non-refundable fee (“364-Day Facility Fee”)
calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loans are paid in full, and the
Syndication Parties have no further obligation to make Advances hereunder. The
364-Day Facility Fee for each such period shall be equal to (a) the average
daily 364-Day Commitment in effect during such period, (b) multiplied by the
average daily 364-Day Facility Fee Factor in effect during such period, as
converted to a daily rate using a year of 360 days, (c) with the product there
of being further multiplied by the number of days in such period. The 364-Day
Facility Fee shall be payable to the Administrative Agent in arrears on the
Banking Day coinciding with, or immediately preceding the fifth day after the
close of each such Fiscal Quarter, for distribution to each Syndication Party in
the ratio that its Individual 364-Day Commitment bears to the 364-Day Commitment
as calculated by the Administrative Agent on the last day of each such period.

4.6 364-Day Margin; 364-Day Facility Fee Factor. If the Compliance Certificate
with respect to any Fiscal Quarter is not received by the Administrative Agent
by the date required as provided in Subsections 10.2.1 and 10.2.2 hereof, the
364-Day Margin and the 364-Day Facility Fee Factor, for the period commencing on
the first day of the Fiscal Quarter commencing immediately after the Fiscal
Quarter for which such Compliance Report was required, shall be 77.5 basis
points and 20.0 basis points, respectively for that entire Fiscal Quarter.

ARTICLE 5. PAYMENTS; FUNDING LOSSES

5.1 Principal Payments. Principal shall be payable under the 364-Day Facility on
the 364-Day Maturity Date; provided that (a) principal owing on all Bid Advances
shall be payable (i) on the Bid Maturity Date as provided in the Bid under which
such Bid Advance was made, if such date is earlier than the 364-Day Maturity
Date, and (ii) as provided in Section 3.7 hereof, (b) principal owing on all
Overnight Advances shall be payable on the applicable Overnight Maturity Date,
and (c) prepayments may be made only as provided in Section 5.5 hereof.

5.2 Interest Payments. Interest shall be payable as follows: (a) interest on
Base Rate Loans shall be payable monthly in arrears on the first Banking Day of
the next month, (b) interest on LIBO Rate Loans shall be payable on the last day
of the LIBO Rate Period therefor unless the LIBO Rate Period is longer than
three (3) months, in which case interest shall also be payable on each three
month anniversary of the first day of the applicable LIBO Rate Period, (c)
interest on each Bid Rate Loan shall be payable on the Bid Maturity Date
therefor unless the Bid Maturity Date is more than three (3) months from the
date of the Advance under such Bid Rate Loan, in which case interest shall also
be payable on each three month anniversary of the date of the relevant Advance,
(d) interest on Overnight Advances shall be payable on the Overnight Maturity
Date, and (e) interest on all Loans then accrued and unpaid shall be payable on
the 364-Day Maturity Date.

5.3 Application of Principal Payments. Principal payments and prepayments shall
be applied (a) to principal amounts owing under the 364-Day Facility as Borrower
directs in writing (provided that Bid Rate Loans may not be prepaid), or (b) if
Borrower provides no specific direction, then to principal amounts owing
(i) under those Overnight Advances with respect to which the Overnight Maturity
Date has occurred, then (ii) under those Bid Rate Loans with respect to which
the Bid Maturity Date has occurred, then (iii) under the 364-Day Facility (other
than Bid Rate Loans or Overnight Advances), then (iv) under those Overnight
Advances with respect to which the Overnight Maturity Date has not occurred.
Subject to the provisions of the foregoing sentence, payments shall be applied
first to Base Rate Loans and then to LIBO Rate Loans unless Borrower directs
otherwise in writing. However, upon the occurrence and during the continuance of
an Event of Default or Potential Default, all payments shall be applied, first
to fees, second to interest, third to principal pro-rata to all Loans, fourth to
the Cash Collateral Account, and last to any other Bank Debt.

5.4 Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement and the
other Loan Documents shall be made to the Administrative Agent in immediately
available federal funds, to be received no later than 1:00 P.M. Central time of
the Banking Day on which such payment is due (or the following Banking Day if
such date is not a Banking Day) by wire transfer through Federal Reserve Bank,
Kansas City, as provided in the Wire Instructions (or to such other account as
the Administrative Agent may designate by notice).

5.4.1 Payments to Be Free and Clear. All sums payable by Borrower under this
Credit Agreement and the other Loan Documents shall be paid without setoff or
counterclaim and free and clear of, and without any deduction or withholding on
account of, any tax imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment (excluding taxes imposed on or measured by the net income or net profits
of the recipient of such payment, and franchise taxes imposed in lieu thereof).

5.4.2 Grossing-up of Payments. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such tax from any sum
paid or payable by Borrower to the Administrative Agent or any Syndication Party
under any of the Loan Documents:

(a) Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as Borrower becomes aware of it;

(b) Borrower shall pay any such tax when such tax is due, such payment to be
made (if the liability to pay is imposed on Borrower) for its own account or (if
that liability is imposed on the Administrative Agent or such Syndication Party,
as the case may be) on behalf of and in the name of the Administrative Agent or
such Syndication Party;

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Syndication Party, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any tax which it is required by clause (b) above to pay,
Borrower shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority;

provided that no such additional amount shall be required to be paid to any
Syndication Party under clause (c) above except to the extent that any change
after the date on which such Syndication Party became a Syndication Party in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date on which such Syndication Party became a
Syndication Party, in respect of payments to such Syndication Party

5.5 Voluntary Prepayments. Borrower shall have the right to prepay all or any
part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans (or the
entire outstanding balance, if less), on any Banking Day; provided that (a) in
the event of prepayment of any LIBO Rate Loan, whether voluntary (including
payments pursuant to Section 2.9 hereof) or on account of acceleration
(i) Borrower must provide three (3) Banking Days notice to the Administrative
Agent prior to making such prepayment, and (ii) Borrower must, at the time of
making such prepayment, pay all accrued but unpaid interest and all Funding
Losses applicable to such prepayment, and (b) Borrower shall not have the right
to prepay any Bid Rate Loan before the applicable Bid Maturity Date, but if a
Bid Rate Loan is deemed prepaid on account of acceleration, Borrower must pay
all Funding Losses applicable to such prepayment. Principal amounts prepaid may
be reborrowed under the terms and conditions of this Credit Agreement. “Funding
Losses” shall be determined on an individual Syndication Party basis as the
amount which would result in such Syndication Party being made whole (on a
present value basis) for the actual or imputed funding losses (including,
without limitation, any loss, cost or expense incurred by reason of obtaining,
liquidating or employing deposits or other funds acquired by such Syndication
Party to fund or maintain such LIBO Rate Loan or Bid Rate Loan) incurred by such
Syndication Party as a result of such payment (regardless of whether the
Syndication Party actually funded with such deposits); provided that such amount
shall in no event be less than $300.00 with respect to any Syndication Party. In
the event of any such payment, each Syndication Party which had funded the LIBO
Rate Loan being paid (or the Syndication Party which made the Bid Advance being
prepaid) shall, promptly after being notified of such payment, send written
notice (“Funding Loss Notice”) to the Administrative Agent by facsimile setting
forth the amount of attributable Funding Losses and the method of calculating
the same. The Administrative Agent shall notify Borrower orally or in writing of
the amount of such Funding Losses. A determination by a Syndication Party as to
the amounts payable pursuant to this Section shall be conclusive absent manifest
error.

5.6 Distribution of Principal and Interest Payments. The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:

5.6.1 Principal and Interest Payments on 364-Day Advances. Principal and
interest payments on 364-Day Advances shall be remitted to the Syndication
Parties in the ratio in which they funded the 364-Day Advance to which such
payments are applied.

5.6.2 Principal and Interest Payments on Bid Advances. Principal and interest
payments on Bid Advances shall be remitted to the Syndication Party which made
the Bid Advance to which such payments are applied.

5.6.3 Principal and Interest Payments on Overnight Advances. Principal and
interest payments on Overnight Advances shall be remitted to the Overnight
Lender.

ARTICLE 6. BANK EQUITY INTERESTS

Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued, (c) the most recent annual report,
and if more recent than the latest annual report, the latest quarterly report.
CoBank reserves the right to sell participations under the provisions of
Section 14.26 on a non-patronage basis. In addition Borrower agrees to purchase
such equity interests in any Farm Credit System Institution (other than CoBank)
which is a Syndication Party hereunder as such Farm Credit System Institution
may from time to time require in accordance with its bylaws and capital plans as
applicable to cooperative borrowers generally and as is required by any written
agreement Borrower may execute with any such Farm Credit System Institution.

ARTICLE 7. SECURITY

The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) the statutory lien in favor of CoBank, but not any other Syndication
Parties, in the Bank Equity Interests, and (b) the statutory lien, if any, in
favor of any Farm Credit System Institution (other than CoBank), but not any
other Syndication Parties, which may require Borrower to purchase equity
interests as provided in Article 6 hereof, in such equity interests.

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

To induce the Syndication Parties to make the Loans and recognizing that the
Syndication Parties, the Administrative Agent and the Bid Agent are relying
thereon, Borrower represents and warrants as follows:

8.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized, validly
existing, and in good standing under the laws of its state of incorporation;
(b) qualifies as a cooperative association under the laws of its state of
incorporation; (c) is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to cause, a Material
Adverse Effect; and (d) has all authority and all requisite corporate and legal
power to own and operate its assets and to carry on its business, and to enter
into and perform the Loan Documents to which it is a party. Each Subsidiary:
(a) is duly organized, validly existing, and in good standing under the laws of
its state of incorporation; (b) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (c) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business.

8.2 Corporate Authority, Due Authorization; Consents. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.

8.3 Litigation. Except as described on Exhibit 8.3 hereto, there are no pending
legal or governmental actions, proceedings or investigations to which Borrower
or any Subsidiary is a party or to which any property of Borrower or any
Subsidiary is subject which might reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

8.4 No Violations. The execution, delivery and performance of its obligations
under the Loan Documents will not: (a) violate any provision of Borrower’s
articles of incorporation or bylaws, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of time or both,
constitute a default under, any existing real estate mortgage, indenture, lease,
security agreement, contract, note, instrument or any other agreements or
documents binding on Borrower or affecting its property; or (c) violate,
conflict with, result in a breach of, constitute a default under, or result in
the loss of, or restriction of rights under, any Required License or any order,
law, rule, or regulation under or pursuant to which any Required License was
issued or is maintained (“Licensing Laws”).

8.5 Binding Agreement. Each of the Loan Documents to which Borrower is a party
is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.

8.6 Compliance with Laws. Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance could reasonably be expected to result
in a Material Adverse Effect.

8.7 Principal Place of Business; Place of Organization. Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 10.1 hereof are kept, is
located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.

8.8 Payment of Taxes. Except as shown on Exhibit 8.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except where the
failure to make such filing or payment could not reasonably be expected to
result in a Material Adverse Effect. Exhibit 8.8 specifically indicates all such
taxes, if any, which are subject to a Good Faith Contest.

8.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.

8.10 Employee Benefit Plans. Exhibit 8.10 sets forth as of the Closing Date a
true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

8.11 Equity Investments. Borrower does not now own any stock or other voting or
equity interest, directly or indirectly, in any Person valued at the greater of
book value or market value at $5,000,000 or more, other than: (a) the Bank
Equity Interests, and (b) as set forth on Exhibit 8.11.

8.12 Title to Real and Personal Property. Borrower and each Subsidiary have good
and marketable title to, or valid leasehold interests in, all of their material
properties and assets, real and personal, including the properties and assets
and leasehold interests reflected in the financial statements of the Borrower
and its Subsidiaries referred to in Section 8.13 hereof, except (a) any
properties or assets disposed of in the ordinary course of business, and (b) for
defects in title and encumbrances which could not reasonably be expected to
result in a Material Adverse Effect; and none of the properties of Borrower or
any Consolidated Subsidiary are subject to any Lien, except as permitted by
Section 11.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.

8.13 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries as of August 31, 2007, and the related consolidated statements of
operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon of PricewaterhouseCoopers LLP,
independent certified public accountants, copies of which have been furnished to
the Administration Agent and the Syndication Parties, fairly present in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries as at such dates and the results of the consolidated operations of
Borrower and its Subsidiaries for the periods covered by such statements, all in
accordance with GAAP consistently applied. Since August 31, 2007, there has been
no material adverse change in the financial condition, results of operations,
business or prospects of Borrower or any of its Subsidiaries. As of the Closing
Date, there are no liabilities of Borrower or any of its Subsidiaries, fixed or
contingent, which are material but are not reflected in the financial statements
of Borrower and its Subsidiaries referred to above or referred to in the notes
thereto, other than liabilities arising in the ordinary course of business since
August 31, 2007. No information, exhibit, or report furnished by Borrower or any
of its Subsidiaries to the Administration Agent or the Syndication Parties in
connection with the negotiation of this Credit Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which they were made and taken together with the other
information, exhibits and reports furnished to the Administration Agent and/or
the Syndication Parties.

8.14 Environmental Compliance. Except as set forth on Exhibit 8.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 8.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

8.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of each
calendar year and ends on August 31 of the following calendar year.

8.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge, any
other party to any Material Agreement, is in default thereunder, and no facts
exist which with the giving of notice or the passage of time, or both, would
constitute such a default.

8.17 Regulations U and X. No portion of any Advance will be used for the purpose
of purchasing, carrying, or making loans to finance the purchase of, any “margin
security” or “margin stock” as such terms are used in Regulations U or X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

8.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. Borrower is not a licensee under any written license for any patent,
trademark, tradename, service mark or copyright other than shrinkwrap licenses
for “off-the-shelf” software used by Borrower in the conduct of its business.
The Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.

8.19 No Default on Outstanding Judgments or Orders. Borrower and each Subsidiary
have satisfied all judgments and Borrower and each Subsidiary are not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, commission, board, bureau, agency or instrumentality, domestic or
foreign, except to the extent such failure to satisfy any or all such judgments
or to be in such a default has not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect.

8.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Neither Borrower nor any Subsidiary is in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
where such failure to perform, observe or fulfill has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

8.21 Acts of God. Neither the business nor the properties of Borrower or any
Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

8.22 Governmental Regulation. Neither Borrower nor any Subsidiary is subject to
regulation under the Public Utility Holding Company Act of 1935, the Investment
Company Act of 1940, the Interstate Commerce Act, the Federal Power Act or any
statute or regulation, in each case, limiting its ability to incur indebtedness
for money borrowed as contemplated hereby.

8.23 Labor Matters and Labor Agreements. Except as set forth in Exhibit 8.23
hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees. (c) There are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition. (d) There are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual. (e) There are no
strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened. (f) Hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through
(f) of this Section are made with respect to those occurrences described which
could, considered in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.24 Anti-Terrorism Laws.

8.24.1 Violation of Law. Neither the Borrower nor, to the knowledge of Borrower,
any of its Subsidiaries, is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (“Executive Order”), and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (“USA Patriot
Act”).

8.24.2 Classification. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans, is any of the
following:

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(c) a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(e) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

8.24.3 Conduct of Business. Neither Borrower nor to the knowledge of Borrower,
any of its brokers or other agents acting in any capacity in connection with the
Loans (a) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) of Subsection 8.24.2 above, (b) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (c) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

8.25 Disclosure. The representations and warranties contained in this Article 8
and in the other Loan Documents or in any financial statements provided to the
Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions.

ARTICLE 9. CONDITIONS TO ADVANCES

9.1 Conditions to Closing. The obligation of the Syndication Parties to make any
Advances hereunder are subject to satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties (except that satisfaction of
Subsection 9.1.6 shall be determined in the reasonable discretion of the
Administrative Agent and the Syndication Parties), of each of the following
conditions precedent:

9.1.1 Loan Documents. The Administrative Agent shall have received duly executed
originals of the Loan Documents.

9.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it that all consents and approvals of governmental authorities
and third parties which are with respect to Borrower, necessary for, or required
as a condition of the validity and enforceability of the Loan Documents to which
it is a party.

9.1.3 Organizational Documents. The Administrative Agent shall have received:
(a) good standing certificate, dated no more than thirty (30) days prior to the
Closing Date, for Borrower for its state of incorporation; (b) a copy of the
articles of incorporation of Borrower certified by the Secretary of State of its
state of organization; and (c) a copy of the bylaws of Borrower, certified as
true and complete by the Secretary or Assistant Secretary of Borrower.

9.1.4 Evidence of Corporate Action. The Administrative Agent shall have received
in form and substance satisfactory to the Administrative Agent: (a) documents
evidencing all corporate action taken by Borrower to authorize (including the
specific names and titles of the persons authorized to so act (each an
“Authorized Officer”)) the execution, delivery and performance of the Loan
Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.

9.1.5 Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.

9.1.6 Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed The Corporation Company to serve as its agent for service of process
at their Denver, Colorado office (presently at 1675 Broadway), and that The
Corporation Company has accepted such appointment by Borrower.

9.1.7 No Material Change. No change shall have occurred in the condition or
operations of Borrower since August 31, 2007 which could reasonably be expected
to result in a Material Adverse Effect.

9.1.8 Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds the fees as set forth in
the Fee Letter dated January 15, 2008 from CoBank and acknowledged by Borrower,
all fees set forth in Section 4.5 hereof and any other fees owing to the
Administrative Agent which are due on the Closing Date, and all expenses owing
pursuant to Section 9.1 hereof.

9.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have purchased
such Bank Equity Interests as CoBank may require pursuant to Article 6 hereof.

9.1.10 Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require.

9.1.11 Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.

9.2 Conditions to Advances. The Syndication Parties’ obligation to fund each
Advance is subject to the satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties, of each of the following
conditions precedent, as well as those set forth in Section 9.1 hereof, and each
request by Borrower for an Advance shall constitute a representation by
Borrower, upon which the Administrative Agent may rely, that the conditions set
forth in Subsections 9.2.1 and 9.2.2 hereof have been satisfied:

9.2.1 Default. As of the Advance Date, no Event of Default or Potential Default
shall have occurred and be continuing, and the disbursing of the amount of the
Advance requested shall not result in an Event of Default or Potential Default.

9.2.2 Representations and Warranties. The representations and warranties of
Borrower herein shall be true and correct in all material respects on and as of
the date on which the Advance is to be made as though made on such date.
Borrower shall have paid the Administrative Agent, by wire transfer of
immediately available U.S. funds all fees set forth in Section 4.5 hereof which
are then due and payable, including all expenses owing pursuant to Section 15.1
hereof.

ARTICLE 10. AFFIRMATIVE COVENANTS

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Advance, Borrower agrees that it will observe and comply with the following
covenants for the benefit of the Administrative Agent and the Syndication
Parties:

10.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP. 

10.2 Reports and Notices. Borrower shall provide to the Administrative Agent the
following reports, information and notices:

10.2.1 Annual Financial Statements. As soon as available, but in no event later
than one hundred and twenty (120) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for the Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by the Borrower and satisfactory to the
Administrative Agent. Delivery to the Administrative Agent within the time
period specified above of copies of Borrower’s Annual Report on Form 10-K as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements of this
Subsection if accompanied by the required unqualified accountant’s
certification. Such annual financial statements or Form 10-K’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent.

10.2.2 Quarterly Financial Statements. As soon as available but in no event more
than forty-five (45) days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of Borrower’s Fiscal Year) the following financial statements or
other information concerning the operations of Borrower and its Subsidiaries for
such Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods
of the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (a) a consolidated balance sheet, (b) a consolidated summary of
earnings, (c) a consolidated statement of cash flows, and (d) such other
statements as the Administrative Agent may reasonably request. Delivery to the
Administrative Agent within the time period specified above of copies of
Borrower’s Quarterly Report on Form 10-Q as prepared and filed in accordance
with the requirements of the Securities Exchange Commission shall be deemed to
satisfy the requirements of this Subsection other than clause (d) hereof. Such
quarterly financial statements or Form 10-Q’s required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower’s
Chief Financial Officer or other officer of Borrower acceptable to the
Administrative Agent (subject to normal year end adjustments).

10.2.3 Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.

10.2.4 ERISA Reports. As soon as possible and in any event within twenty
(20) days after Borrower knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA) or is terminating, a certificate of Borrower’s Chief
Financial Officer setting forth details as to such Reportable Event or
Prohibited Transaction or Plan termination or withdrawal or reorganization or
insolvency and the action Borrower or such Subsidiary proposes to take with
respect thereto, provided, however, that notwithstanding the foregoing, no
reporting is required under this subsection (6) unless the matter(s),
individually or in the aggregate, result, or could be reasonably expected to
result, in aggregate obligations or liabilities of Borrower and/or the
Subsidiaries in excess of ten million dollars ($10,000,000).

10.2.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000) or more (whether or not the claim is
covered by insurance) or could reasonably be expected to result in a Material
Adverse Effect.

10.2.6 Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in, a
Material Adverse Effect.

10.2.7 Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 10.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Laws, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

10.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

10.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

10.2.10 Budget. Promptly upon becoming available and in any event within thirty
(30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budget for the next succeeding Fiscal Year and for each of the
following two Fiscal Years approved by Borrower’s board of directors, together
with the assumptions and projections on which such budget is based and a copy of
forecasts of operations and capital expenditures (including investments) for
each Fiscal Year. In addition, if any material changes are made to such budget
or projections or forecasts during the year, then Borrower will furnish copies
to the Administrative Agent of any such changes promptly after such changes have
been approved.

10.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.

10.3 Maintenance of Existence and Qualification. Borrower shall, and shall cause
each Subsidiary to, maintain its corporate existence in good standing under the
laws of its state of organization. Borrower shall, and shall cause each
Subsidiary to, qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary in view of its business,
operations and properties except where the failure to so qualify has not and
could not reasonably be expected to result in a Material Adverse Effect.

10.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.

10.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 10.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Laws, the failure to comply with which would have a Material
Adverse Effect or unless such failure to comply is the subject of a Good Faith
Contest.

10.6 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon Subsidiary and
its income, sales, and properties, as applicable), and federal and state taxes
withheld from its (or Subsidiary’s, as applicable) employees’ earnings, unless
(a) the failure to pay such taxes, assessments, or other governmental charges
could not reasonably be expected to result in a Material Adverse Effect, or
(b) such taxes, assessments, or other governmental charges are the subject of a
Good Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.

10.7 Insurance. Borrower shall maintain, and cause each Subsidiary to maintain,
insurance with one or more financially sound and reputable insurance carrier or
carriers reasonably acceptable to the Administrative Agent, in such amounts
(including deductibles) and covering such risks (including fidelity coverage) as
are usually carried by companies engaged in the same or a similar business and
similarly situated, provided, however, that Borrower may, to the extent
permitted by Law, provide for appropriate self-insurance with respect to
workers’ compensation. At the request of Administrative Agent, copies of all
policies (or such other proof of compliance with this Section as may be
reasonably satisfactory) shall be delivered to the Administrative Agent. All
such insurance policies shall contain a provision requiring at least ten
(10) days’ notice to Borrower prior to any cancellation for non-payment of
premiums and at least forty-five (45) days’ notice to Borrower of cancellation
for any other reason or of non-renewal. With respect to all such insurance
policies, Borrower shall provide the Administrative Agent with (a) within ten
(10) days after obtaining such knowledge, written notice of any material
modification of which it has knowledge; and (b) one or more certificates of
insurance which shall include the agreement of the broker/insuror representative
providing such certificates to provide to the Administrative Agent at least ten
(10) days’ notice prior to any cancellation of any such insurance policies for
non-payment of premiums and at least forty-five (45) days’ notice prior to
cancellation of any such insurance policies for any other reason, and of
non-renewal or material modification of any such insurance policies. No later
than forty (40) days prior to expiration, Borrower shall give the Administrative
Agent (x) satisfactory written evidence of renewal of all such policies with
premiums paid, or (y) a written report as to the steps being taken by Borrower
to renew or replace all such policies, provided that notwithstanding the receipt
of such written report, the Administrative Agent may at any time thereafter give
Borrower written notice to provide the Administrative Agent with such evidence
as described in clause (x), in which case Borrower must do so within ten
(10) days of such notice. Borrower agrees to pay all premiums on such insurance
as they become due (including grace periods), and will not permit any condition
to exist which would wholly or partially invalidate any insurance thereon.

10.8 Maintenance of Properties. Borrower shall maintain, keep and preserve, and
cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

10.9 Payment of Liabilities. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (a) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect, or (b) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.

10.10 Inspection. Borrower shall permit, and cause its Subsidiaries to permit,
the Administrative Agent or any Syndication Party or their agents, during normal
business hours or at such other times as the parties may agree, to inspect the
assets and operations of Borrower and its Subsidiaries and to examine, and make
copies of or abstracts from, Borrower’s properties, books, and records, and to
discuss the affairs, finances, operations, and accounts of Borrower and its
Subsidiaries with their respective officers, directors, employees, and
independent certified public accountants (and by this provision Borrower
authorizes said accountants to discuss with the Administrative Agent or any
Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.

10.11 Required Licenses; Permits; Intellectual Property; Etc. Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.

10.12 ERISA. Borrower shall make or cause to be made, and cause each Subsidiary
to make or cause to be made, all payments or contributions to all Borrower
Pension Plans covered by Title IV of ERISA, which are necessary to enable those
Borrower Pension Plans to continuously meet all minimum funding standards or
requirements.

10.13 Maintenance of Commodity Position. Borrower shall protect its commodity
inventory holdings or commitments to buy or sell commodities against adverse
price movements, including the taking of equal and opposite positions in the
cash and futures markets, to minimize losses and protect margins in commodity
production, storage, processing and marketing as is recognized as financially
sound and reputable by prudent business persons in the commodity business.

10.14 Financial Covenants. Borrower shall maintain the following financial
covenants:

10.14.1 Working Capital. Borrower shall have at all times Consolidated Current
Assets minus Consolidated Current Liabilities of not less than $250,000,000.

10.14.2 Consolidated Funded Debt to Consolidated Cash Flow. Borrower shall have
at all times and measured as of the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow of no greater than
3.00 to 1.00 as measured on the previous consecutive four Fiscal Quarters.

10.14.3 Adjusted Consolidated Funded Debt to Consolidated Members’ and Patrons’
Equity. Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt
to Consolidated Members’ and Patrons’ Equity to exceed at any time .80 to 1.00.

10.15 Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, as of the date
hereof, based upon reasonable inquiry by Borrower, indirect interest, of any
nature whatsoever in Borrower, with the result that the investment in Borrower
(whether directly or indirectly), is prohibited by law or the Loans are in
violation of law.

10.16 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of Borrower, as of the date hereof, based upon reasonable inquiry
by Borrower, none of the funds of Borrower, that are used to repay the Loans
shall be derived from any unlawful activity, with the result that the investment
in Borrower (whether directly or indirectly), is prohibited by law or the Loans
would be in violation of law.

ARTICLE 11. NEGATIVE COVENANTS

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Advance hereunder, Borrower agrees that it will observe and comply with the
following covenants:

11.1 Borrowing. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or permit to exist, directly or
indirectly, any Debt, except for: (a) Debt of Borrower arising under this Credit
Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt; (f) Debt in existence on
the date hereof as set forth in Exhibit 11.1 attached hereto; (g) Debt of
Borrower incurred pursuant to the Term Loan Credit Agreement and the Revolving
Loan Credit Agreement; and (h) such other Debt agreed upon in writing between
Borrower and the Syndication Parties.

11.2 No Other Businesses. Borrower shall not engage in any material respects in
any business activity or operations other than operations or activities (a) in
the agriculture industry, (b) in the food industry, or (c) which are not
substantially different from or are related to its present business activities
or operations.

11.3 Liens. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance on, or any security interest in, any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

(a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $10,000,000 at any one time
outstanding;

(b) Liens imposed by Law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;

(c) Liens under workers’ compensation, unemployment insurance, social security
or similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary course of business, or to secure the
performance of tenders, statutory obligations, surety and appearance bonds and
bids, bonds for release of an attachment, stay of execution or injunction,
leases, government contracts, performance and return-of-money bonds and other
similar obligations, all of which are incurred in the ordinary course of
business of Borrower or the Restricted Subsidiary, as applicable, and not in
connection with the borrowing of money;

(d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or the
Restricted Subsidiary is protected in all material respects by insurance or for
the payment of which adequate reserves have been established, provided that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Borrower and its Restricted
Subsidiaries so secured (including interest and penalties) shall not be in
excess of $10,000,000.00 at any one time outstanding;

(e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower or
any Restricted Subsidiary of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto;

(f) Liens arising in the ordinary course of business and created in connection
with amounts on deposit in charge card and like accounts (such as Visa or
MasterCard);

(g) Liens on land, buildings and equipment existing at the time of their
acquisition or Liens to secure the payment of all or any part of the purchase
price of such land, buildings or equipment or to secure Funded Debt incurred
prior to, at the time of, or within one-hundred eighty (180) days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof, provided that any such Liens shall not encumber any
other property of Borrower or its Restricted Subsidiaries;

(h) Liens assumed in connection with permitted mergers and acquisitions, but
only to the extent that such Liens shall secure only Funded Debt and shall not
encumber any other property of Borrower or any Restricted Subsidiary;

(i) Liens on financed property created or incurred in connection with leases,
mortgages, conditional sales contracts, security interests or arrangements for
the retention of title entered into by Borrower or any of its Restricted
Subsidiaries to secure “industrial revenue bonds” as defined in
Section 103(b)(2) of the Code and treated as obligations described in
legislation similar to the provisions of said Sections of the Code enacted in
any State of the United States or Puerto Rico, which are issued to finance
property useful and intended to be used in carrying on the business of Borrower
or any of its Restricted Subsidiaries, provided that upon creation of any such
Lien Borrower or such Restricted Subsidiary shall incur Funded Debt secured
thereby in conformity with the provisions of Section 12.1 hereof;

(j) Liens on property or assets of a Restricted Subsidiary to secure Debt of
such Restricted Subsidiary to Borrower;

(k) Liens of CoBank and other cooperatives, respectively, on Investments by
Borrower in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Borrower;

(l) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Restricted Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease;

(m) Liens securing its reimbursement obligations under any letter of credit
issued in connection with the acquisition of an asset; provided that (i) the
lien attaches only to such asset, and (ii) the lien is released upon
satisfaction of such reimbursement obligation; and

(n) Liens to secure and provide credit support, up to a maximum of
$25,000,000.00, for regulated exchange or over-the-counter hedging transactions.

11.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) sell, convey, assign, lease or otherwise transfer or
dispose of, voluntarily, by operation of law or otherwise, any material part of
its now owned or hereafter acquired assets during any twelve (12) month period
commencing on each September 1, except: (a) the sale of inventory, equipment and
fixtures disposed of in the ordinary course of business, (b) the sale or other
disposition of assets no longer necessary or useful for the conduct of its
business, and (c) leases of assets to an entity in which Borrower has at least a
fifty-percent (50%) interest in ownership, profits, and governance. For purposes
of this Section, “material part” shall mean ten percent (10%) or more of the
lesser of the book value or the market value of the assets of Borrower or such
Restricted Subsidiary as shown on the balance sheets thereof as of the August 31
immediately preceding each such twelve (12) month measurement period.

11.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Restricted Subsidiary’s business; and (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Restricted Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of Persons including
National Cooperative Refinery Association (“NCRA”).

11.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) the loan to NCRA advanced on February 28, 2005 and as evidenced by that
certain loan agreement and that certain promissory note each dated October 1,
2004; and (d) other loans; provided that at all times the aggregate outstanding
principal amount of all such loans retained by Borrower and any such Restricted
Subsidiary shall not exceed $200,000,000.00.

11.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Restricted Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower),acquire the controlling interest in any Person, change its
business form from a cooperative corporation, or commence operations under any
other name, organization, or entity, including any joint venture; provided,
however,

(a) The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:

(i) The book value of Borrower and its subsidiaries does not increase due to all
such mergers, consolidations or acquisitions by an aggregate amount in excess of
$500,000,000.00 in any Fiscal Year of Borrower;

(ii) Borrower is the surviving entity; and

(iii) No Event of Default or Potential Default shall have occurred and be
continuing.

(b) The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:

(i) The Investment in such Subsidiary does not violate any provision of
Section 11.8 hereof; and

(ii) Such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.

(c) The foregoing shall not prevent Borrower from acquiring the controlling
interest in any entity described in Exhibit 11.8(f) hereto.

11.8 Investments. Except for the purchase of Bank Equity Interests, Borrower
shall not (nor shall it permit any of its Restricted Subsidiaries to) own,
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Restricted Subsidiaries
may own, purchase or acquire:

(a) commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard
& Poor’s Corporation on the date of acquisition;

(b) certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts,
maturing not in excess of one year from the date of acquisition;

(c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

(d) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

(e) Investments permitted under Sections 11.5, 11.6, and 11.7;

(f) Investments in Persons, which are not Restricted Subsidiaries, identified,
including the book value of each such Investment, on Exhibit 11.8(f) hereto;
provided that the amount of such Investment shall not increase above the amount
shown in Exhibit 11.8(f), except for Investments made pursuant to clauses
(h) through (k) of this Section subsequent to the Closing Date;

(g) Investments (by Borrower) in the Restricted Subsidiaries;

(h) Investments in the form of non-cash patronage dividends in any Person;

(i) Investments in NCRA in addition to (1) non-cash patronage dividends, and
(2) those Investments in NCRA by Borrower prior to the Closing Date, as shown,
by amount and date, on Exhibit 11.8(i) hereto, provided that the maximum amount
of Investments in NCRA subsequent to the Closing Date pursuant to this clause
(i) shall not exceed $170,000,000.00;

(j) Investments in Ventura Foods, LLC in addition to those Investments in
Ventura Foods, LLC by Borrower prior to the Closing Date, as shown, by amount
and date, on Exhibit 11.8(j) hereto, provided that the maximum amount of
Investments in Ventura Foods, LLC subsequent to the Closing Date pursuant to
this clause (j) shall not exceed $80,000,000.00; and

(k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount outstanding at any point in time not exceeding
$350,000,000.00.

11.9 Transactions With Related Parties. Borrower shall not purchase, acquire,
provide, or sell any equipment, other personal property, real property or
services from or to any Subsidiary (other than a Restricted Subsidiary), except
in the ordinary course and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable than would be
obtained by Borrower in a comparable arm’s-length transaction with an unrelated
Person.

11.10 Patronage Refunds, etc. Borrower shall not, directly or indirectly, in any
Fiscal Year (a) declare or pay any cash patronage refunds to patrons or members
which in the aggregate exceed 20% of Borrower’s consolidated net patronage
income for the Fiscal Year of Borrower preceding the Fiscal Year in which such
patronage refunds are to be paid, (b) directly or indirectly redeem or otherwise
retire its equity, or (c) make any cash distributions of any kind or character
in respect of its equity, unless, in the case of (a), (b), or (c), (i) at the
time of taking such action no Event of Default or Potential Default exists
hereunder and (ii) after giving effect thereto no Event of Default or Potential
Default would exist hereunder.

11.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from a
year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.

11.12 ERISA. Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code with respect to any Borrower Benefit Plan; (b) engage
in or permit any transaction or other event which could result in a “reportable
event”( as such term is defined in Section 4043 of ERISA) for any Borrower
Pension Plan; (c) fail to make full payment when due of all amounts which, under
the provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of five percent (5.0%) of net worth (determined in accordance
with GAAP) of Borrower and its Consolidated Subsidiaries, whether or not waived,
with respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multiemployer Plan that Borrower may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto; or
(f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

11.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 8.24.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’ compliance with this Section).

ARTICLE 12. INDEMNIFICATION

12.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify and
hold the Administrative Agent and each Syndication Party and their directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the material inaccuracy
of any representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (b) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; or (c) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents; provided that Borrower shall have no obligation to indemnify any
Indemnified Party against claims, damages, losses, liabilities, costs or
expenses to the extent that a court of competent jurisdiction renders a final
non-appealable determination that the foregoing are solely the result of the
willful misconduct or gross negligence of such Indemnified Party. In addition,
Borrower agrees to indemnify and hold the Indemnified Parties harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Administrative Agent or any other Indemnified Party may
incur (or which may be claimed against any such Indemnified Party by any
Person), including attorneys’ fees incurred by any Indemnified Party, arising
out of or resulting from the imposition or nonpayment by Borrower of any stamp
tax, intangibles tax, or similar tax imposed by any state, including any amounts
owing by virtue of the assertion that the property valuation used to calculate
any such tax was understated. Borrower shall have the right to assume the
defense of any claim as would give rise to Borrower’s indemnification obligation
under this Section with counsel of Borrower’s choosing so long as such defense
is being diligently and properly conducted and Borrower shall establish to the
Indemnified Party’s satisfaction that the amount of such claims are not, and
will not be, material in comparison to the liquid and unrestricted assets of
Borrower available to respond to any award which may be granted on account of
such claim. So long as the conditions of the preceding sentence are met,
Indemnified Party shall have no further right to reimbursement of attorneys’
fees incurred thereafter. The obligation to indemnify set forth in this Section
shall survive the termination of this Credit Agreement and other covenants.

12.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Laws; Borrower shall not permit any Hazardous Substance to be located, produced,
treated, transported, incorporated, discharged, emitted, released, deposited,
disposed of or to escape in, upon, under, over or from any property owned or
held by Borrower, except in accordance with Environmental Laws; and Borrower
shall comply with all Environmental Laws which are applicable to such property.
Borrower shall indemnify the Indemnified Parties against, and shall reimburse
the Indemnified Parties for, any and all claims, demands, judgments, penalties,
liabilities, costs, damages and expenses, including court costs and attorneys’
fees incurred by the Indemnified Parties (prior to trial, at trial and on
appeal) in any action against or involving the Indemnified Parties, resulting
from any breach of the foregoing covenants in this Section or the covenants in
Section 10.5 hereof, or from the discovery of any Hazardous Substance in, upon,
under or over, or emanating from, such property, it being the intent of Borrower
and the Indemnified Parties that the Indemnified Parties shall have no liability
or responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure of a judgment lien; provided that such
indemnification as it applies to the exercise by the Administrative Agent or any
Syndication Party of its rights or remedies with respect to the Loan Documents
shall not apply to claims arising solely with respect to Hazardous Substances
brought onto such property by the Administrative Agent or such Syndication Party
while engaged in activities other than operations substantially the same as the
operations previously conducted on such property by Borrower. The foregoing
covenants of this Section shall be deemed continuing covenants for the benefit
of the Indemnified Parties, and any successors and assigns of the Indemnified
Parties, including but not limited to, any transferee of the title of the
Administrative Agent or any Syndication Party or any subsequent owner of the
property, and shall survive the satisfaction or release of any lien, any
foreclosure of any lien and/or any acquisition of title to the property or any
part thereof by the Administrative Agent or any Syndication Party, or anyone
claiming by, through or under the Administrative Agent or any Syndication Party
or Borrower by deed in lieu of foreclosure or otherwise. Any amounts covered by
the foregoing indemnification shall bear interest from the date incurred at the
Default Interest Rate, shall be payable on demand, and shall be secured by the
Security Documents. The indemnification and covenants of this Section shall
survive the termination of this Credit Agreement and other covenants.

ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

13.1 Events of Default. The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent or at the
direction of the Required Lenders (subject to the provisions of Section 14.7
hereof), make the entire Bank Debt immediately due and payable (provided, that
in the case of an Event of Default under Subsection 13.1(f) all amounts owing
hereunder and under the other Loan Documents shall automatically and immediately
become due and payable without any action by or on behalf of the Administrative
Agent), and the Administrative Agent may, or shall at the direction of the
Required Lenders subject to the provisions of Section 14.7 hereof), exercise all
rights and remedies for the collection of any amounts outstanding hereunder and
take whatever action it deems necessary to secure itself, all without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind or character:

(a) Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, or (ii) within five (5) days of the date when due, whether by
acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents.

(b) Any representation or warranty set forth in any Loan Document, any 364-Day
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.

(c) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 10.7 (only if such default is
with respect to the last sentence of such Section), 10.10, 10.14, 10.15, 10.16,
11.1, 11.4, 11.5, 11.7, 11.10 or 11.13 of this Credit Agreement; provided that a
default under Subsection 10.14.1 hereof shall not constitute an Event of Default
nor a Potential Default if Borrower is in compliance with such Subsection within
five (5) Banking Days after the earlier of (i) the date on which Borrower
discovers that it is not in compliance with such test, or (ii) the date by which
Borrower is required by Subsections 10.2.1 or 10.2.2 hereof to provide quarterly
or year-end financial statements and/or Compliance Certificates to the
Administrative Agent..

(d) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 10.2, 10.4, 10.5, 10.6, 10.7
(except as provided in clause (c) of this Section), 10.8, 10.9, (except as
provided in Section 13.1(e)), 10.11, 10.12, 10.13, 11.3, 11.6, 11.8, 11.9 or
11.11 of this Credit Agreement, and such failure continues for fifteen (15) days
after Borrower learns of such failure to comply, whether by Borrower’s own
discovery or through notice from the Administrative Agent.

(e) The failure of Borrower to pay when due, or failure to perform or observe
any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $10,000,000.00.

(f) Borrower applies for or consents to the appointment of a trustee or receiver
for any part of its properties; any bankruptcy, reorganization, debt
arrangement, dissolution or liquidation proceeding is commenced or consented to
by Borrower; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, and is not withdrawn or dismissed
within sixty (60) days thereafter.

(g) Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subparagraphs of this Section 13.1, and such failure
continues for thirty (30) days after Borrower learns of such failure to comply,
whether by Borrower’s own discovery or through notice from the Administrative
Agent.

(h) The entry of one or more judgments in an aggregate amount in excess of
$5,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.

(i) The occurrence of an “Event of Default” under the Term Loan Agreement or the
Revolving Loan Credit Agreement.

13.2 No Advance. The Syndication Parties shall have no obligation to make any
Advance if a Potential Default or an Event of Default shall occur and be
continuing.

13.3 Rights and Remedies. In addition to the remedies set forth in Section 13.1
and 13.2 hereof, upon the occurrence of an Event of Default, the Administrative
Agent shall be entitled to exercise or shall exercise at the direction of the
Required Lenders, subject to the provisions of Section 14.7 hereof, all the
rights and remedies provided in the Loan Documents and by any applicable law.
Each and every right or remedy granted to the Administrative Agent pursuant to
this Credit Agreement and the other Loan Documents, or allowed the
Administrative Agent by law or equity, shall be cumulative. Failure or delay on
the part of the Administrative Agent to exercise any such right or remedy shall
not operate as a waiver thereof. Any single or partial exercise by the
Administrative Agent of any such right or remedy shall not preclude any future
exercise thereof or the exercise of any other right or remedy.

ARTICLE 14. AGENCY AGREEMENT

14.1 Funding of Syndication Interest. Each Syndication Party, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2 and 3 hereof. Each Syndication Party’s
interest (“Syndication Interest”) in each Advance hereunder shall be without
recourse to the Administrative Agent or any other Syndication Party and shall
not be construed as a loan from any Syndication Party to the Administrative
Agent or any other Syndication Party.

14.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share of each Advance to the Administrative Agent
as, and within the time deadlines (“Syndication Party Advance Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party prior to the date on which such Syndication
Party is to provide funds to the Administrative Agent for an Advance to be made
by such Syndication Party that such Syndication Party will not make available to
the Administrative Agent such funds, the Administrative Agent may assume that
such Syndication Party has made such funds available to the Administrative Agent
on the date of such Advance in accordance with the terms of this Credit
Agreement and the Administrative Agent in its sole discretion may, but shall not
be obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by 2:00
P.M. (Central time) on the Banking Day due, such Syndication Party agrees to
repay the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the Banking Day such amount is repaid to the
Administrative Agent (assuming payment is received by the Administrative Agent
at or prior to 2:00 P.M. (Central time), and until the next Banking Day if
payment is not received until after 2:00 P.M.), at the customary rate set by the
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate. If such Syndication Party
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Syndication Party’s Advance for purposes of this
Credit Agreement. If such Syndication Party does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to the Administrative Agent with the
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent, at
the rate of interest applicable at the time to such Advance at the time.

14.3 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit (a) its Funding Share, or
(b) its Bid Advance, in full by the date and time required (the unpaid amount of
any such payment being hereinafter referred to as the “Delinquent Amount”), in
addition to any other remedies available hereunder, any other Syndication Party
or Syndication Parties may, but shall not be obligated to, advance the
Delinquent Amount (the Syndication Party or Syndication Parties which advance
such Delinquent Amount are referred to as the “Contributing Syndication
Parties”), in which case (a) the Delinquent Amount which any Contributing
Syndication Party advances shall be treated as a loan to the Delinquent
Syndication Party and shall not be counted in determining the Individual
Outstanding 364-Day Obligations of any Contributing Syndication Party, and
(b) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the rate of
interest which Borrower is obligated to pay on the Delinquent Amount plus 200
basis points (“Delinquency Interest”) until the Delinquent Syndication Party
remits the full Delinquent Amount and remits all Delinquency Interest to the
Administrative Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than 2:00
P.M. (Central time) or the next Banking Day if received by the Administrative
Agent thereafter. In addition, the Contributing Syndication Parties shall be
entitled to share, on the same pro rata basis, and the Administrative Agent
shall pay over to them, for application against Delinquency Interest and the
Delinquent Amount, the Delinquent Syndication Party’s Payment Distribution and
any fee distributions or distributions made under Section 14.10 hereof until the
Delinquent Amount and all Delinquency Interest have been paid in full. For
voting purposes the Administrative Agent shall readjust the Individual 364-Day
Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount. As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its Advances shall be deemed to have been partially assigned to the Contributing
Syndication Parties in the amount of the Delinquent Amount and Delinquency
Interest owing to the Contributing Syndication Parties from time to time. This
Section shall also be applicable to Advances funded by the Administrative Agent
(y) under Section 3.8 hereof, in which case the Administrative Agent, in its
capacity as such, shall be deemed to be the Contributing Syndication Party, and
(z) under Section 3.10 hereof, in which case the Administrative Agent, in its
capacity as such, shall be deemed to be the Contributing Syndication Party and
the Overnight Lender shall be deemed to be the Delinquent Syndication Party. For
the purposes of calculating interest owed by a Delinquent Syndication Party,
payments received on other than a Banking Day shall be deemed to have been
received on the next Banking Day, and payments received after 2:00 P.M. (Central
time) shall be deemed to have been received on the next Banking Day.

14.4 Agency Appointment. Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Advances and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Advances and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incident thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent.

14.5 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 14.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

14.5.1 Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans and
the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.

14.5.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.

14.5.3 Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.

14.5.4 Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 14.17 hereof.

14.5.5 Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 14.6
hereof.

14.6 Duties of the Administrative Agent. The duties of the Administrative Agent
hereunder shall consist of the following:

14.6.1 Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

14.6.2 Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided in
Article 5 hereof. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to any Syndication
Party hereunder that Borrower will not make such payment in full, the
Administrative Agent may assume that Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.

14.6.3 Loan Administration. Subject to the provisions of Section 14.10 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties, in
accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans, including, without limitation: (a) monitor all borrowing
activity, Individual 364-Day Commitment balances, and maturity dates of all LIBO
Rate Loans; (b) monitor and report Credit Agreement and covenant compliance, and
coordinate required credit actions by the Syndication Parties (including Voting
Participants where applicable); (c) manage the process for future waivers and
amendments if modifications to the Credit Agreement are required; and
(d) administer, record, and process all assignments to be made for the current
and future Syndication Parties (including the preparation of a revised Schedule
1 to replace the previous Schedule 1).

14.6.4 Determination of Individual Lending Capacity and Individual Pro Rata
Shares. The Administrative Agent shall (a) on or before 10:00 A.M. and again at
12:30 P.M. (Central time) on each Banking Day calculate the Individual 364-Day
Lending Capacity of each Syndication Party, which 10:00 A.M. calculation shall
be in effect until 12:30 P.M. of the same Banking Day and which 12:30 P.M.
calculation shall be in effect until 10:00 A.M. of the next succeeding Banking
Day; and (b) on or before 12:00 noon (Central time) on each Banking Day
calculate the Individual 364-Day Pro Rata Share of each Syndication Party, which
calculation shall be in effect until 12:00 noon of the next succeeding Banking
Day.

14.6.5 Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
Voting Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 10.2 hereof.

14.7 Action Upon Default. Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless an
officer thereof primarily responsible for the Administrative Agent’s duties as
such with respect to the Loans or primarily responsible for the credit
relationship between the Administrative Agent and Borrower has actual knowledge
of facts which would result in or constitute a Potential Default or Event of
Default, or has received written notice from Borrower of such fact, or has
received written notice of default from a Syndication Party. In the event the
Administrative Agent has obtained actual knowledge (in the manner described
above) or received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available under the Loan Documents or at law on account of such
occurrence and shall be entitled to use its discretion with respect to
exercising or refraining from exercising any such rights, unless and until the
Administrative Agent has received specific written instruction from the Required
Lenders to refrain from exercising such rights or to take specific designated
action, in which case it shall follow such instruction; provided that the
Administrative Agent shall not be required to take any action which will subject
it to personal liability, or which is or may be contrary to any provision of the
Loan Documents or applicable law. The Administrative Agent shall not be subject
to any liability by reason of its acting or refraining from acting pursuant to
any such instruction.

14.7.1 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 14.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

14.8 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal. Each of the Syndication Parties hereby designates and appoints the Bid
Agent to act as such and to take such action on behalf of such Syndication Party
with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incident thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for, the Bid Agent shall be in
accordance with the procedures set forth in Section 14.21 hereof with respect to
the Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fees as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent.

14.9 Consent Required for Certain Actions. Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions (nor may the Syndication Parties take the action described in
Subsection 14.9.1(a)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 14.9.1(a) of their
intention to do so), of:

14.9.1 Unanimous. Each of the Syndication Parties and Voting Participants
before:

(a) Amending the definition of Required Lenders as set forth herein or
Subsections 14.9.1, 14.9.2 or 14.9.3;

(b) Agreeing to an extension of the 364-Day Maturity Date, or, except as
provided in Section 2.9, an increase in the 364-Day Commitment or any
Syndication Party’s share thereof;

(c) Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest, principal, or fees, or a reduction in the rate
at which interest accrues, with respect to the 364-Day Facility; provided,
however, this restriction shall not apply to a delay in payment granted by the
Administrative Agent in the ordinary course of administration of the Loans and
the exercise of reasonable judgment, so long as such payment delay does not
exceed five (5) days; or

(b) Amending Section 5.6 hereof.

14.9.2 Required Lenders. The Required Lenders before:

(a) Consenting to any action, amendment, or granting any waiver not covered in
Subsections 14.9.1 or 14.9.3; or

(b) Agreeing to amend Article 14 of this Credit Agreement (other than
Subsections 14.9.1 or 14.9.3).

14.9.3 Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent or, with respect to Subsection 14.9.3(b)
hereof, the Administrative Agent, may take the following actions without
obtaining the consent of the Syndication Parties or the Voting Participants:

(a) Determining (i) whether the conditions to an Advance have been met, and
(ii) the amount of such Advance;

(b) Determining whether the Bid Advance conditions and procedures as set forth
in Article 3 hereof have been properly satisfied.

14.9.4 Voting Participants. Under the circumstances set forth in Section 14.27
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

14.10 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and will hold all such payments in trust
for the benefit of all appropriate present and future Syndication Parties, and,
if requested in writing by the Required Lenders, in an account segregated from
the Administrative Agent’s other funds and accounts (“Payment Account”). After
the receipt by the Administrative Agent of any payment representing interest or
principal on the Loans, the Administrative Agent shall remit to the appropriate
Syndication Party its share of such payment as provided in Article 5 hereof,
(“Payment Distribution”) no later than 3:00 P.M. (Central time) on the same
Banking Day as such payment is received by the Administrative Agent if received
no later than 1:00 P.M. (Central time) or the next Banking Day if received by
the Administrative Agent thereafter. Any Syndication Party’s rights to its
Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 14.3 hereof.

14.11 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive and hold in trust for the benefit of all present and future
Syndication Parties, in the Payment Account and, if requested in writing by the
Required Lenders, segregated from the Administrative Agent’s other funds and
accounts and (b) shall remit to the Syndication Parties, as indicated, the
amounts described below:

14.11.1 Funding Losses. To each Syndication Party the amount of any Funding
Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan or a Bid Rate Loan, in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than 3:00 P.M. (Central time) on the same Banking
Day that payment of such Funding Losses is received by the Administrative Agent,
if received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.

14.11.2 Fees. To each Syndication Party its share of any 364-Day Facility Fees
paid by Borrower to the Administrative Agent, no later than 3:00 P.M. (Central
time) on the same Banking Day that payment of such fees is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

14.12 Collateral Application. The Syndication Parties shall have no interest in
any other loans made to Borrower by any other Syndication Party other than the
Loans, or in any property taken as security for any other loan or loans made to
Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the Loans solely by reason of the provisions of a security
instrument that would cause such security instrument and the property covered
thereby to secure generally all indebtedness owing by Borrower to such other
Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual 364-Day Commitments. Each Syndication Party shall retain
its general right of setoff and other general rights such as banker’s lien,
general lien, or counterclaim. However, in the event that any Syndication Party
shall obtain payment, whether partial or full, from any source in respect of one
or more of the Loans, including without limitation payment by reason of the
exercise of a right of setoff, banker’s lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further Syndication Interests or
participations in the Loans) to the end that such excess payment shall be shared
with all other Syndication Parties in accordance with their respective
Individual 364-Day Commitments. Notwithstanding any of the foregoing provisions
of this Section or Article 9 hereof, no Syndication Party other than CoBank
shall have any right to, or to the proceeds of, or any right to the application
to any amount owing to such Syndication Party hereunder of any the proceeds of,
(a) any Bank Equity Interests issued to Borrower by CoBank or on account of any
statutory lien held by CoBank on such Bank Equity Interests, or (b) any Bank
Equity Interests issued to Borrower by any Farm Credit System Institution (other
than CoBank) which is a Syndication Party hereunder or on account of any
statutory lien held by such Farm Credit System Institution on such Bank Equity
Interests.

14.13 Amounts Required to be Returned. If the Administrative Agent makes any
payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then such Syndication Party shall,
on demand of the Administrative Agent, forthwith return to the Administrative
Agent any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If the Administrative Agent is required at any time to return to
Borrower or a trustee, receiver, liquidator, custodian, or similar official any
portion of the payments made by Borrower to the Administrative Agent, whether
pursuant to any bankruptcy or insolvency law or otherwise, then each Syndication
Party shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such payments transferred to such Syndication Party by
the Administrative Agent but without interest or penalty (unless the
Administrative Agent is required to pay interest or penalty on such amounts to
the person recovering such payments).

14.14 Reports and Information to Syndication Parties. The Administrative Agent
shall use reasonable efforts to provide to the Syndication Parties, as soon as
practicable after actual knowledge thereof is acquired by an officer thereof
primarily responsible for the Administrative Agent’s duties as such with respect
to the Loans or primarily responsible for the credit relationship between the
Administrative Agent and Borrower, any material factual information which has a
material adverse effect on the creditworthiness of Borrower, and Borrower hereby
authorizes such disclosure by the Administrative Agent to the Syndication
Parties (and by the Syndication Parties to any of their participants). Failure
of the Administrative Agent to provide the information referred to in this
Section or in Subsection 14.6.5 hereof shall not result in any liability upon,
or right to make a claim against, the Administrative Agent except where a court
of competent jurisdiction renders a final non-appealable determination that such
failure is a result of the willful misconduct or gross negligence of the
Administrative Agent. Syndication Parties acknowledge and agree that all
information and reports received pursuant to this Credit Agreement will be
received in confidence in connection with their Syndication Interest, and that
such information and reports constitute confidential information and shall not,
without the prior written consent of the Administrative Agent or Borrower (which
consent will not be unreasonably withheld, provided that Borrower shall have no
consent rights upon the occurrence and during the continuance of an Event of
Default), be (a) disclosed to any third party (other than the Administrative
Agent, another Syndication Party or potential Syndication Party, or a
participant or potential participant in the interest of a Syndication Party,
which disclosure is hereby approved by Borrower), except pursuant to appropriate
legal or regulatory process, or (b) used by the Syndication Party except in
connection with the Loans and its Syndication Interest.

14.15 Standard of Care. The Administrative Agent shall not be liable to
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent. Subject to the preceding sentence, the
Administrative Agent will exercise the same care in administering the Loans and
the Loan Documents as it exercises for similar loans which it holds for its own
account and risk, and the Administrative Agent shall not have any further
responsibility to the Syndication Parties. Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel concerning legal matters
and on any written document it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons.

14.16 No Trust Relationship.  Neither the execution of this Credit Agreement,
nor the sharing in the Loans, nor the holding of the Loan Documents in its name
by the Administrative Agent, nor the management and administration of the Loans
and Loan Documents by the Administrative Agent (including the obligation to hold
certain payments and proceeds in the Payment Account in trust for the
Syndication Parties), nor any other right, duty or obligation of the
Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust relationship between the Administrative
Agent and any Syndication Party. Each Syndication Party hereby agrees and
stipulates that the Administrative Agent is not acting as trustee for such
Syndication Party with respect to the Loans, this Credit Agreement, or any
aspect of either, or in any other respect.

14.17 Sharing of Costs and Expenses. To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its proportionate share (based on the ratio of its Individual 364-Day
Commitment to the 364-Day Commitment), for all reasonable costs, disbursements,
and expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings and the
exercise of any remedies with respect to the Cash Collateral Account or
otherwise; provided, however, that the costs and expenses to be shared in
accordance with this Section shall not include any costs or expenses incurred by
the Administrative Agent solely as a Syndication Party in connection with the
Loans, nor to the Administrative Agent’s internal costs and expenses.

14.18 Syndication Parties’ Indemnification of the Administrative Agent and Bid
Agent. Each of the Syndication Parties agree to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, and their respective
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Agency Parties”), (to the extent not reimbursed by
Borrower, and without in any way limiting the obligation of Borrower to do so),
ratably (based on the ratio of its Individual 364-Day Commitment to the 364-Day
Commitment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans and/or the expiration or termination
of this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent or the Bid Agent (or any of the Indemnified Agency Parties
while acting for the Administrative Agent or for any Successor Agent) in any way
relating to or arising out of this Credit Agreement or the Loan Documents, or
the performance of the duties of the Administrative Agent or the Bid Agent
hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent or the Bid Agent under or in connection
with any of the foregoing; provided that the Syndication Parties shall not be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of an Indemnified Agency Party to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
the result of the willful misconduct or gross negligence of such Indemnified
Agency Party. The agreements and obligations in this Section shall survive the
payment of the Loans and the expiration or termination of this Credit Agreement.

14.19 Books and Records. The Administrative Agent shall maintain such books of
account and records relating to the Loans as it maintains with respect to other
loans of similar type and amount, and which shall clearly and accurately reflect
the Syndication Interest of each Syndication Party. The Syndication Parties, or
their agents, may inspect such books of account and records at all reasonable
times during the Administrative Agent’s regular business hours.

14.20 Administrative Agent Fee. The Administrative Agent and any Successor Agent
shall be entitled to such fee as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.

14.21 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, such approval not to be
unreasonably withheld (provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), or (b) if
such Successor Agent has not accepted such appointment, in either case within
forty-five (45) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. Any
Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 15.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.

14.22 Representations and Warranties of All Parties. The Administrative Agent,
the Bid Agent, and each Syndication Party represents and warrants that: (a) the
execution and delivery of, and performance of its obligations under, this Credit
Agreement is within its power and has been duly authorized by all necessary
corporate and other action by it; (b) this Credit Agreement is in material
compliance with all applicable laws and regulations promulgated under such laws
and does not conflict with nor constitute a breach of its charter or by-laws nor
any agreements by which it is bound, and does not violate any judgment, decree
or governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution and
delivery of, and performance of its obligations under, this Credit Agreement;
and (d) this Credit Agreement has been duly executed by it, and, to its
knowledge, constitutes the legal, valid, and binding obligation of such Person,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee, and that it will,
upon the Administrative Agent’s written request following such Syndication
Party’s default under any of its obligations hereunder, furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.

14.23 Representations and Warranties of CoBank. Except as expressly set forth in
Section 14.22 hereof, CoBank, in its role as a Syndication Party and as the
Administrative Agent, makes no express or implied representation or warranty and
assumes no responsibilities with respect to the due authorization, execution, or
delivery of the Loan Documents; the accuracy of any information, statements, or
certificates provided by Borrower, the legality, validity, or enforceability of
the Loan Documents; the filing or recording of any document; the collectibility
of the Loans; the performance by Borrower of any of its obligations under the
Loan Documents; or the financial condition or solvency of Borrower or any other
party obligated with respect to the Loans or the Loan Documents.

14.24 Syndication Parties’ Independent Credit Analysis. Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent. Each Syndication Party represents
and warrants that it has obtained such information as it deems necessary
(including any information such Syndication Party independently obtained from
Borrower or others) prior to making its decision to acquire an interest in the
Loans. Each Syndication Party further agrees and represents that it has made its
own independent analysis and appraisal of and investigation into each Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, no Syndication Party shall have any duty or responsibility to furnish to
any other Syndication Parties any credit or other information concerning
Borrower which may come into its possession.

14.25 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

14.26 Purchase for Own Account; Restrictions on Transfer; Participations. Each
Syndication Party represents that it has acquired and is retaining its interest
in the Loans for its own account in the ordinary course of its banking or
financing business and not with a view toward the sale, distribution, further
participation, or transfer thereof. Each Syndication Party other than CoBank
agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its interest in the Loans, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default); provided
that: (a) any such Transfer (except a Transfer to another Syndication Party or a
Transfer by CoBank) must be in a minimum amount of  $5,000,000.00; (b) each
Syndication Party must maintain an Individual 364-Day Commitment of no less than
$5,000,000.00, unless it Transfers its entire Syndication Interest; (c) the
transferee must execute an agreement substantially in the form of Exhibit 14.26
hereto (“Syndication Acquisition Agreement”) and assume all of the transferor’s
obligations hereunder and execute such documents as the Administrative Agent may
reasonably require; and (d) the Syndication Party making such Transfer must pay,
or cause the transferee to pay, the Administrative Agent an assignment fee of
$3,500.00. Any Syndication Party may participate any part of its interest in the
Loans to any Person with the prior written consent of the Administrative Agent
and Borrower (which consent will not be unreasonably withheld, provided that
Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default), provided that no such consent shall be
required where the participant is a Person at least fifty percent (50%) the
equity interest in which is owned by such Syndication Party or which owns at
least fifty percent (50%) of the equity interest in such Syndication Party or at
least fifty percent (50%) of the equity interest of which is owned by the same
Person which owns at least fifty percent (50%) of the equity interest of such
Syndication Party, and each Syndication Party understands and agrees that in the
event of any such participation: (x) its obligations hereunder will not change
on account of such participation; (y) the participant will have no rights under
this Credit Agreement, including, without limitation, voting rights (except as
provided in Section 14.27 hereof with respect to Voting Participants) or the
right to receive payments or distributions; and (z) the Administrative Agent
shall continue to deal directly with the Syndication Party with respect to the
Loans (including with respect to voting rights, except as provided in
Section 14.27 hereof with respect to Voting Participants) as though no
participation had been granted and will not be obligated to deal directly with
any participant (except as provided in Section 14.27 hereof with respect to
Voting Participants). Notwithstanding any provision contained herein to the
contrary, any Syndication Party may at any time pledge or assign all or any
portion of its interest in the Loans to any Federal Reserve Bank or any Farm
Credit Bank in accordance with applicable law. CoBank reserves the right to sell
participations on a non-patronage basis.

14.27 Certain Participants’ Voting Rights. Any Farm Credit System Institution
which (a) has acquired and, at any time of determination maintains, a
participation interest in the minimum aggregate amount of $10,000,000.00 in a
particular Syndication Party’s Individual 364-Day Commitment and Individual
Outstanding 364-Day Obligations, and (b) has been designated in writing by such
Syndication Party to the Administrative Agent as having such entitlement (such
designation to include for such participant, its name, contact information, and
dollar participation amount) (each a “Voting Participant”), shall be entitled to
vote (and such Syndication Party’s voting rights shall be correspondingly
reduced), on a dollar basis, as if such Voting Participant were a Syndication
Party, on any matter requiring or allowing a Syndication Party, to provide or
withhold its consent, or to otherwise vote on any proposed action. The voting
rights of any Syndication Party so designating a Voting Participant shall be
reduced by an equivalent dollar amount.

14.28 Method of Making Payments. Payment and transfer of all amounts owing or to
be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 14.28
hereto (“Wire Instructions”).

14.29 Events of Syndication Default/Remedies.

14.29.1 Syndication Party Default. Any of the following occurrences, failures or
acts, with respect to any of the Syndication Parties shall constitute an “Event
of Syndication Default” hereunder by such party: (a) if any representation or
warranty made by such party in this Credit Agreement shall be found to have been
untrue in any material respect; (b) if such party fails to make any
distributions or payments required under this Credit Agreement within five (5)
days of the date required; (c) if such party breaches any other covenant,
agreement, or provision of this Credit Agreement which breach shall have
continued uncured for a period of thirty (30) consecutive days after such breach
first occurs, unless a shorter period is required to avoid prejudicing the
rights and position of the other Syndication Parties; (d) if any agency having
supervisory authority over such party, or any creditors thereof, shall file a
petition to reorganize or liquidate such party pursuant to any applicable
federal or state law or regulation and such petition shall not be discharged or
denied within fifteen (15) days after the date on which it is filed; (e) if by
the order of a court of competent jurisdiction or by any appropriate supervisory
agency, a receiver, trustee or liquidator shall be appointed for such party or
for all or any material part of its property or if such party shall be declared
insolvent; or (f) if such party shall be dissolved, or shall make an assignment
for the benefit of its creditors, or shall file a petition seeking to take
advantage of any debtors’ act, including the bankruptcy act, or shall admit in
writing its inability to pay its debts generally as they become due, or shall
consent to the appointment of a receiver or liquidator of all or any material
part of its property.

14.29.2 Remedies. Upon the occurrence of an Event of Syndication Default, the
non-defaulting Syndication Parties, acting by, or through the direction of, a
simple majority (determined based on the ratio of (a) their Individual 364-Day
Commitments to (b)(i) the 364-Day Commitment less (ii) the Individual 364-Day
Commitment of the defaulting Syndication Party) of the non-defaulting
Syndication Parties, may, in addition to any other remedy specifically set forth
in this Credit Agreement, have and exercise any and all remedies available
generally at law or equity, including the right to damages and to specific
performance.

14.30 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any state
or other political subdivision thereof (“Non-US Lender”), shall, on the Closing
Date, or upon its becoming a Syndication Party (for Persons that were not
Syndication Parties on the Closing Date), furnish to the Administrative Agent
and Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001,
as appropriate, (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party’s exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest or fees payable
under any of the Loan documents. Further, each Non-US Lender hereby agrees, from
time to time after the initial delivery by such Syndication Party of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Syndication Party, together with any other certificate or statement of exemption
required in order to confirm or establish that such Syndication Party is not
subject to United States withholding tax with respect to payments to such
Syndication Party under the Loan Documents or (b) notify the Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to such Syndication Party until
such Syndication Party shall have furnished to the Administrative Agent and
Borrower each requested form, certification, statement or document.

14.31 Replacement of Holdout Lender. If any action to be taken by the
Syndication Parties or the Administrative Agent hereunder requires the unanimous
consent, authorization, or agreement of all Syndication Parties and Voting
Participants, and a Syndication Party or Voting Participant (“Holdout Lender”)
fails to give its consent, authorization, or agreement, then the Administrative
Agent, upon at least five (5) Banking Days prior irrevocable notice to the
Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Syndication Parties (each, a “Replacement Lender”), and the Holdout
Lender shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender shall specify an effective date for such replacement,
which date shall not be later than fifteen (15) Banking Days after the date such
notice is given. Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver a Syndication
Acquisition Agreement, subject only to the Holdout Lender being repaid its full
share of the outstanding Bank Debt without any premium, discount, or penalty of
any kind whatsoever. If the Holdout Lender shall refuse or fail to execute and
deliver any such Syndication Acquisition Agreement prior to the effective date
of such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Syndication Acquisition Agreement. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 14.26 hereof. Until
such time as the Replacement Lenders shall have acquired all of the Syndication
Interest of the Holdout Lender hereunder and under the other Loan Documents, the
Holdout Lender shall remain obligated to provide the Holdout Lender’s Funding
Share of Advances. In the event that the Holdout Lender is a Voting Participant,
(a) the Syndication Party through which such Voting Participant acquired its
interest shall have the first option to repurchase such participation interest
and be the Replacement Lender, provided (b) the Syndication Party through which
such Voting Participant acquired its interest does not, within five (5) Banking
Days after the Administrative Agent has given notice to the Holdout Lender as
provided above, elect to become the Replacement Lender, then such Syndication
Party shall cancel or re-acquire such Voting Participant’s interest and shall
sell to the Replacement Lender(s) an interest in it’s Individual 364-Day
Commitment equivalent to such Voting Participant’s interest.

14.32 Amendments Concerning Agency Function. Neither the Administrative Agent
nor the Bid Agent shall be bound by any waiver, amendment, supplement or
modification of this Credit Agreement or any other Loan Document which affects
its duties hereunder or thereunder unless it shall have given its prior written
consent thereto.

14.33 Agent Duties and Liabilities. The Co-Syndication Agents shall not, in
their capacity as such, have any powers, duties, responsibilities or liabilities
with respect to this Credit Agreement or the transactions contemplated herein.
Without limiting the foregoing, none of the Co-Syndication Agents shall be
subject to any fiduciary or other implied duties, or have any liability to any
Person for acting as such. Nothing in this Section shall be construed to relieve
the Co-Syndication Agents of their duties, responsibilities and liabilities
arising out of their capacity as Syndication Parties.

14.34 Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 14 and to carry out fully the intent
thereof.

ARTICLE 15. MISCELLANEOUS

15.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to pay
to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
364-Day Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Loan (regardless of whether such enforcement or collection is
by court action or otherwise). Borrower shall not be obligated to pay the costs
or expenses of any Person whose only interest in the Loan is as a holder of a
participation interest. In addition, to the extent permitted by law, Borrower
agrees to pay to the Bid Agent, on demand, all out-of-pocket costs and expenses
incurred by the Bid Agent in connection with the processing of Bid Rate Loans,
including the Bid Requests, Bids, Bid Results Notices, and Bid Selection Notices
and the procedures related thereto.

15.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the 364-Day Maturity Date (as it may be extended at anytime), The
Corporation Company, or such other Person as it may designate to the
Administrative Agent, in each case with offices in Denver, Colorado and
otherwise reasonably acceptable to the Administrative Agent to serve as the
agent of Borrower or such Syndication Party to receive for and on its behalf at
such agent’s Denver, Colorado office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. Borrower and each Syndication Party agrees that it shall
maintain a duly appointed agent in Colorado for service of summons and other
legal process as long as it remains obligated under this Credit Agreement and
shall keep the Administrative Agent advised in writing of the identity and
location of such agent. The receipt by such agent and/or by Borrower or such
Syndication Party, as applicable, of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Borrower or
such Syndication Party, as applicable, for all purposes of such litigation.

15.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE AGENT,
THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

15.4 Notices. All notices, requests and demands required or permitted under the
terms of this Credit Agreement shall be in writing and (a) shall be addressed as
set forth below or at such other address as either party shall designate in
writing, (b) shall be deemed to have been given or made: (i) if delivered
personally, immediately upon delivery, (ii) if by telex, telegram or facsimile
transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by nationally recognized overnight courier service with instructions to
deliver the next Banking Day, one (1) Banking Day after sending, and (iv) if by
United States Mail, certified mail, return receipt requested, five (5) days
after mailing.

15.4.1 Borrower:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: john.schmitz@chsinc.com

with a copy to:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Sr. Vice President and General Counsel

e-mail address: david.kastelic@chsinc.com

15.4.2 Administrative Agent:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

FAX: (303) 694-5830

Attention: Administrative Agent

e-mail address: abahr@cobank.com

15.4.3 Bid Agent:

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 740-4100
Attention: Bid Agent

15.4.4 Syndication Parties:

Those addresses as provided to the Administrative Agent in writing prior to the
date of this Agreement and from time to time hereafter.

15.5 Liability of Administrative Agent and Bid Agent. Neither the Administrative
Agent nor the Bid Agent shall have any liabilities or responsibilities to
Borrower or any Subsidiary on account of the failure of any Syndication Party to
perform its obligations hereunder or to any Syndication Party on account of the
failure of Borrower or any Subsidiary to perform their respective obligations
hereunder or under any other Loan Document.

15.6 Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Bid Agent, and
the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties.

15.7 Severability. The invalidity or unenforceability of any provision of this
Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

15.8 Entire Agreement. This Credit Agreement (together with all exhibits hereto,
which are incorporated herein by this reference) and the other Loan Documents
represent the entire understanding of the Administrative Agent, the Bid Agent,
each Syndication Party, and Borrower with respect to the subject matter hereof
and shall replace and supersede any previous agreements of the parties with
respect to the subject matter hereof.

15.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law.

15.10 Captions. The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

15.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE NOTES, AND THE
OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND
FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID
AGENT, EACH SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT. This Credit Agreement may not be modified or amended unless
such modification or amendment is in writing and is signed by Borrower, the
Administrative Agent, the Bid Agent, and all Syndication Parties (and each
Syndication Party hereby agrees to execute any such amendment approved pursuant
to Section 14.9 hereof). Borrower agrees that it shall reimburse the
Administrative Agent for all fees and expenses incurred by the Administrative
Agent in retaining outside legal counsel in connection with any amendment or
modification to this Credit Agreement requested by Borrower.

15.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement or the Notes
payable to it in respect to such Advance or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any change after the date of this Credit Agreement in
United States federal, state, municipal, or foreign laws or regulations
(including Regulation D of the Federal Reserve Board), or the adoption or making
after such date of any interpretations, directives, or requirements applying to
a class of banks including such Syndication Party of or under any United States
federal, state, municipal, or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof (“Regulatory Change”), which:
(a) changes the basis of taxation of any amounts payable to such Syndication
Party under this Credit Agreement or the Notes payable to such Syndication Party
in respect of such Advance (other than taxes imposed on the overall net income
of such Syndication Party); or (b) imposes or modifies any reserve, special
deposit, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Syndication Party;
or (c) imposes any other condition affecting this Credit Agreement or the Notes
payable to such Syndication Party (or any of such extensions of credit or
liabilities). The Administrative Agent will notify Borrower of any event
occurring after the date of this Credit Agreement which will entitle such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. The Administrative Agent shall include with such notice, a
certificate from such Syndication Party setting forth in reasonable detail the
calculation of the amount of such compensation. Determinations by the
Administrative Agent for purposes of this Section of the effect of any
Regulatory Change on the costs of such Syndication Party of making or
maintaining an Advance or on amounts receivable by such Syndication Party in
respect of Advances, and of the additional amounts required to compensate such
Syndication Party in respect of any Additional Costs, shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.

15.13 Capital Requirements. In the event that the introduction of or any change
in: (a) any law or regulation; or (b) the judicial, administrative, or other
governmental interpretation of any law or regulation; or (c) compliance by any
Syndication Party or any corporation controlling any such Syndication Party with
any guideline or request from any governmental authority (whether or not having
the force of law) has the effect of requiring an increase in the amount of
capital required or expected to be maintained by such Syndication Party or any
corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the 364-Day Facility, and other similar
obligations, Borrower shall pay to such Syndication Party such additional amount
as shall be certified by such Syndication Party to the Administrative Agent and
to Borrower to be the net present value (discounted at the Base Rate) of (a) the
amount by which such increase in capital reduces the rate of return on capital
which such Syndication Party could have achieved over the period remaining until
the 364-Day Maturity Date, but for such introduction or change, (b) multiplied
by such Syndication Party’s Individual 364-Day Commitment. The Administrative
Agent will notify Borrower of any event occurring after the date of this Credit
Agreement that will entitle any such Syndication Party to compensation pursuant
to this Section as promptly as practicable after it obtains knowledge thereof
and of such Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section of the effect of any increase in the amount of capital
required to be maintained by any such Syndication Party and of the amount of
compensation owed to any such Syndication Party under this Section shall be
conclusive absent manifest error, provided that such determinations are made on
a reasonable basis.

15.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory to it
of: (a) the loss, theft, destruction or mutilation of any Note, and (in case of
loss, theft or destruction) of the agreement of the Syndication Party to which
the Note was payable to indemnify Borrower, and upon surrender and cancellation
of such Note, if mutilated; or (b) the assignment by any Syndication Party of
its interest hereunder and the Notes relating thereto, or any portion thereof,
pursuant to this Credit Agreement, then Borrower will pay any unpaid principal
and interest (and Funding Losses, if applicable) then or previously due and
payable on such Notes and will (upon delivery of such Notes for cancellation,
unless covered by subparagraph (a) of this Section) and if the Syndication Party
requests a Note as provided for in Section 2.4 hereof, deliver in lieu of each
such Note a new Note or, in the case of an assignment of a portion of any such
Syndication Party’s Syndication Interest, new Notes, for any remaining balance.
Each new or replacement Note shall be dated the date of this Credit Agreement.

15.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only that
portion of the Loans which is retained by CoBank for its own account at any time
is entitled to patronage distributions in accordance with CoBank’s bylaws and
its practices and procedures related to patronage distribution; (b) any
patronage, or similar, payments to which Borrower is entitled on account its
ownership of Bank Equity Interests or otherwise will not be based on any portion
of CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest; and (c) that portion of the Loans which is retained by
any other Farm Credit System Institution (other than CoBank) for its own account
at any time is entitled to patronage distributions in accordance with such Farm
Credit System Institution’s bylaws and its practices and procedures related to
patronage distribution only if Borrower has a written agreement to that effect
with such Farm Credit System Institution.

              15.16   Direct Website Communications; Electronic Mail
Communications      
 
    15.16.1     Delivery.
 
           

(a) Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Credit Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but, subject to the provisions of Subsection 15.16.3 hereof,
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Credit Agreement
prior to the scheduled date therefor, (iii) provides notice of any Potential
Default or Event of Default under this Credit Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Credit Agreement and/or any borrowing or other extension of credit hereunder
(all such non-excluded communications collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium and in a format
acceptable to the Administrative Agent as follows (A) all financial statements
to closing@cobank.com and (B) all other Communications to
mtousignant@cobank.com. In addition, Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Credit Agreement but only to the extent requested by the Administrative Agent.
Receipt of the Communications by the Administrative Agent at the appropriate
e-mail address as set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Credit Agreement
and any other Loan Documents. Nothing in this Section 15.16 shall prejudice the
right of the Administrative Agent or any Syndication Party to give any notice or
other communication pursuant to this Credit Agreement or any other Loan Document
in any other manner specified in this Credit Agreement or any other Loan
Document.

(b) Each Syndication Party agrees that receipt of e-mail notification that such
Communications have been posted pursuant to Subsection 15.16.2 below at the
e-mail address(es) provided to the Administrative Agent in writing prior to the
date of this Agreement and from time to time hereafter or pursuant to the notice
provisions of any Syndication Acquisition Agreement shall constitute effective
delivery of the Communications to such Syndication Party for purposes of this
Credit Agreement and any other Loan Document. Each Syndication Party further
agrees to notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.

15.16.2 Posting. Borrower further agrees that the Administrative Agent may make
the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

15.16.3 Additional Communications. The Administrative Agent reserves the right
and Borrower and each Syndication Party consents and agrees thereto, to, upon
written notice to Borrower and all Syndication Parties, implement and require
use of a secure system whereby any notices or other communications required or
permitted by this Credit Agreement, but which are not specifically covered by
Subsection 15.16.1 hereof, and including, without limitation, 364-Day Borrowing
Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid Selection
Notices, notices of Overnight Rates, Overnight Advance Requests, and any
communication described in clauses (i) through (iv) of Subsection 15.16.1(a)
hereof, shall be sent and received via electronic mail to the e-mail addresses
described in Subsection 15.16.1(b) hereof.

15.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 15.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.

15.16.5 Termination. The provisions of this Section 15.16 shall automatically
terminate on the date that CoBank, ACB ceases to be the Administrative Agent
under this Credit Agreement.

15.17 Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and Notes and the other obligations contained in this Credit
Agreement, the parties, including Borrower, the Administrative Agent, the Bid
Agent, and each Syndication Party shall, except as provided in Article 12
hereof, thereupon automatically each be fully, finally, and forever released and
discharged from any further claim, liability, or obligation in connection with
the Bank Debt.

15.18 Liberal Construction. This Credit Agreement constitutes a fully negotiated
agreement between commercially sophisticated parties, each assisted by legal
counsel, and shall not be construed and interpreted for or against any party
hereto.

15.19 Counterparts. This Credit Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Credit Agreement by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Credit Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Credit Agreement.

15.20 Confidentiality. Each Syndication Party shall maintain the confidential
nature of, and shall not use or disclose, any of Borrower’s financial
information, confidential information or trade secrets without first obtaining
Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 14.6, 14.14, and 14.26 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates, or
to any actual or prospective counterparty to any securitization, swap or
derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by Law or required by any
Governmental Authority to disclose information; (c) providing information to
counsel to any Syndication Party in connection with the transactions
contemplated by the Loan Documents; (d) providing information to independent
auditors retained by the such Syndication Party; (e) any information that is in
or becomes part of the public domain otherwise than through a wrongful act of
such Syndication Party or any of its employees or agents thereof; (f) any
information that is in the possession of any Syndication Party prior to receipt
thereof from Borrower or any other Person known to such Syndication Party to be
acting on behalf of Borrower; (g) any information that is independently
developed by any Syndication Party; and (h) any information that is disclosed to
any Syndication Party by a third party that has no obligation of confidentiality
with respect to the information disclosed. A Syndication Party’s confidentiality
requirements continue after it is no longer a Syndication Party under this
Credit Agreement. Notwithstanding any provision to the contrary in this Credit
Agreement, the Administrative Agent and each Syndication Party (and each
employee, representative, or other agent thereof) may disclose to any and all
Persons, without limitations of any kind, the tax treatment and tax structure of
the transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.

15.21 USA Patriot Act Notice. Each Syndication Party that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Syndication Party) hereby notifies Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Syndication Party or
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA Patriot Act.

15.22 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having been
represented by legal counsel in connection with this Credit Agreement and, in
particular, in connection with the waiver contained in this Section, does hereby
voluntarily and knowingly waive, relinquish, and agree not to assert at any
time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R. Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual 364-Day Commitments as they may exist from
time to time.

[Signature pages commence on the next page]

2

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first above written.

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:      
Name: John Schmitz
Title: Executive Vice President Finance and
Administration, and Chief Financial Officer

ADMINISTRATIVE AGENT:

COBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


BID AGENT:

CoBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


3

SYNDICATION PARTIES:

 
CoBank, ACB
By:      
Name: Michael Tousignant
Title: Vice President

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
By:      
Name:
Title:

 
SunTrust Bank
By:      
Name:
Title:

 
Bank of America, N.A.
By:      
Name:
Title:

 
Wells Fargo Bank, National Association
By:      
Name:
Title:

[Signature Page to 364-Day Revolving Loan Credit Agreement]

4

 
BNP Paribas
By:      
Name:
Title:
By:      
Name:
Title:

 
Harris N. A.
By:      
Name:
Title:

 
The Northern Trust Company
By:      
Name:
Title:

 
Deere Credit, Inc.
By:      
Name:
Title:

 
U.S. Bank National Association
By:      
Name:
Title:

[Signature Page to 364-Day Revolving Loan Credit Agreement]

5

 
Natixis
By:      
Name:
Title:
By:      
Name:
Title:

 
The Bank of Nova Scotia
By:      
Name:
Title:

 
ING Capital LLC
By:      
Name:
Title:

 
Comerica Bank
By:      
Name:
Title:

 
Société Générale
By:      
Name:
Title:

[Signature Page to 364-Day Revolving Loan Credit Agreement]

6

 
Wachovia Bank, National Association
By:      
Name:
Title:

[Signature Page to 364-Day Revolving Loan Credit Agreement]

7

TABLE OF CONTENTS

Page No.

8

EXHIBITS

     
Exhibit 1.40
Exhibit 1.23
Exhibit 1.26
Exhibit 2.3
Exhibit 2.4
Exhibit 2.9
Exhibit 3.2
Exhibit 3.3
Exhibit 3.4
Exhibit 8.3
Exhibit 8.8
Exhibit 8.10
Exhibit 8.11
Exhibit 8.14
Exhibit 8.23
Exhibit 11.1
Exhibit 11.8(f)
Exhibit 11.8(i)
Exhibit 11.8(j)
Exhibit 14.26
Exhibit 14.28
Schedule 1
Schedule 2
  Compliance Certificate
List of Restricted Subsidiaries
List of Subsidiaries
364-Day Borrowing Notice
364-Day Facility Note Form
Adoption Agreement
Bid Request Form (364-Day Facility)
Bid Form (364-Day Facility)
Bid Selection Notice (364-Day Facility)
Litigation
Payment of Taxes
Employee Benefit Plans
Equity Investments
Environmental Compliance
Labor Matters and Agreements
Existing Indebtedness
Existing Investments (excluding Restricted Subsidiaries)
Investment in NCRA
Investment in Ventura Foods, LLC
Syndication Acquisition Agreement
Wire Instructions
Syndication Parties and Individual 364-Day Commitments
Applicable Margins; Facility Fee Factors

9

SCHEDULE 1
To Credit Agreement (364-Day Revolving Loan)

SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

          Syndication Party   Individual Name/Address   364-Day Commitment
CoBank, ACB
  $ 45,000,000  
 
       
The Bank of Tokyo – Mitsubishi UFJ, Ltd. N.Y. Branch
  $ 45,000,000  
 
       
SunTrust Bank
  $ 45,000,000  
 
       
Bank of America, N.A.
  $ 45,000,000  
 
       
U.S. Bank National Association
  $ 45,000,000  
 
       
BNP Paribas
  $ 45,000,000  
 
       
Harris N.A.
  $ 45,000,000  
 
       
Deere Credit, Inc.
  $ 30,000,000  
 
       
Wells Fargo Bank, National Association
  $ 25,000,000  
 
       
Natixis
  $ 25,000,000  
 
       
The Bank of Nova Scotia
  $ 25,000,000  
 
       
Wachovia Bank, National Association
  $ 25,000,000  
 
       
The Northern Trust Company
  $ 20,000,000  
 
       
Société Générale
  $ 15,000,000  
 
       
ING Capital LLC
  $ 10,000,000  
 
       
Comerica Bank
  $ 10,000,000  
 
       
TOTAL
  $ 500,000,000  
 
       

10

SCHEDULE 2
To Credit Agreement (364-Day Revolving Loan)

364-DAY MARGIN AND 364-DAY FACILITY FEE FACTOR

Subject to the provisions of Section 4.6, the determination of the 364-Day
Margin and the 364-Day Facility Fee Factor will be made effective five
(5) Banking Days after the Administrative Agent receives quarterly financial
statements from Borrower; however, no adjustments will be made to the LIBO Rate
applicable to LIBO Rate Loans then outstanding until the end of their then
current LIBO Period. For the period from the Closing Date and until the
Administrative Agent receives quarterly financial statements from Borrower for
the Fiscal Quarter that ends February 29, 2008, the 364-Day Margin and 364-Day
Facility Fee Factor shall be determined pursuant to Tier 5.

                  Ratio of Consolidated       364-Day Facility Fee TIER   Funded
Debt to Cash Flow   364-Day Margin   Factor
Tier 5
  = 1.00   42.5 basis
points   10.0 basis
points
 
           
Tier 4
  > 1.00 = 1.50   47.5 basis
points   12.5 basis
points
 
           
Tier 3
  > 1.50 = 2.00   55.0 basis
points   15.0 basis
points
 
           
Tier 2
  > 2.00 = 2.50   65.0 basis
points   17.5 basis
points
 
           
Tier 1
  > 2.50   77.5 basis
points   20.0 basis
points
 
           

11